             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 1 of 101




     CHARLES A. BONNER, ESQ. SB# 85413
 1
     A. CABRAL BONNER, ESQ. SB# 247528
 2   LAW OFFICES OF CHARLES A. BONNER
     475 GATE FIVE RD, SUITE 211
 3   SAUSALITO, CA 94965
     TEL: (415) 331-3070
 4
     FAX: (415) 331-2738
 5   cbonner799@aol.com
     cabral@bonnerlaw.com
 6
     ATTORNEYS FOR PLAINTIFFS
 7
                                UNITED STATES DISTRICT COURT
 8
                             NORTHERN DISTRICT OF CALIFORNIA
 9
                                     SAN FRANCISCO DIVISION
10
     BAYVIEW HUNTERS POINT RESIDENTS,                 Case No.: 3:19-cv-01417-JD
11   DANIELLE CARPENTER, CHRISTOPHER
                                                      A CLASS ACTION LAWSUIT
     CARPENTER, DECEASED, BY DANIELLE
12
     CARPENTER, REPRESENTIVE AND                      FIFTH AMENDED COMPLAINT FOR
13   SUCCESSOR IN INTEREST; CATHERINE                 DAMAGES AND INJUNCTIVE RELIEF
     MUHAMMAD, Including All Parties Listed
14   In Exhibit A; and Doe Plaintiffs 1-40,000, on       1. NEGLIGENCE FEAR OF CANCER
                                                         2. STRICT LIABILITY FOR
     behalf of themselves, and all others similarly          ULTRAHAZARDOUS
15
     situated,                                               ACTIVITIES
16           Plaintiffs,                                 3. VIOLATION OF PROPOSITION
             vs.                                             65
                                                         4. FRAUD
17   TETRA TECH EC, INC.; TETRA TECH,                    5. NEGLIGENCE PER SE-
     INC; DAN L. BATRACK, In his Individual                  VIOLATION OF CRIMINAL LAW
18
     and Official Capacity, CHAIRMAN, CHIEF              6. BAD FAITH BREACH OF THIRD-
19   EXECUTIVE OFFICER and PRESIDENT of                      PARTY CONTRACT
     TETRA TECH; STEVEN M. BURDICK, In                   7. PUBLIC NUISANCE
                                                         8. PRIVATE NUISANCE
20   his Individual and Official Capacity,               9. SURVIVAL ACTION
     EXECUTIVE VICE PRESIDENT,                           10. WRONGFUL DEATH
21
     CHIEF FINANCIAL OFFICER OF TETRA                    11. NEGLIGENCE PER SE-LENNAR
22   TECH; STEPHEN C. ROLFE, In his                      12. INJUNCTIVE RELIEF
     Individual and Official Capacity,
23   MANAGING AGENT OF TETRA TECH EC                  JURY TRIAL DEMANDED
24
     INC.; JUSTIN E. HUBBARD, In his
     Individual and Official Capacity,
25   MANAGING AGENT OF TETRA TECH EC
     INC.; LENNAR CORPORATION; and FIVE
26   POINT HOLDINGS, LLC., and DOES 1-100
27
     Inclusive,
                    Defendants.
28



                                  FIFTH AMENDED CLASS ACTION COMPLAINT
                 Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 2 of 101




 1
                                                            Table of Contents
 2
     I. INTRODUCTION ...................................................................................................................... 1
 3
     II. THE PARTIES .......................................................................................................................... 4
 4
        A. PLAINTIFFS ......................................................................................................................... 4
 5
     DOE PLAINTIFFS ......................................................................................................................... 5
 6
        B. DEFENDANTS ..................................................................................................................... 6
 7
     DOE DEFENDANTS ..................................................................................................................... 7
 8

 9   III. JURISDICTION AND VENUE .............................................................................................. 7

10   IV. RESPONDEAT SUPERIOR ................................................................................................... 7
11
                                                                                                                       .............................. 8
12
     V. STATEMENT OF FACTS COMMON TO ALL CAUSES OF ACTION ............................... 9
13
        Historical Background of Hunters Point Naval Shipyard ........................................................... 9
14
        Defendant Tetra Tech Contract To Clean Up The Shipyard ..................................................... 12
15
                                                                               ..................................................................... 15
16      Switching Soil Samples and Dumping Soil into Trenches ....................................................... 16
17      Falsified Documents and Data .................................................................................................. 17
18      DEFENDANT TETRA TECH TYPES OF FRAUD ................................................................ 18
           1.     Fake Soil Sampling: Parcels C, D, E .............................................................................. 19
19
           2.                                                                        Records .................................................. 22
20
           3.     Fraudulent Building Surveys .......................................................................................... 25
21
           4.     Proper building survey procedure was not followed. ..................................................... 25
22
           5.     Fraudulent Data Reporting ............................................................................................. 26
23      DEFE
24
        FEDERAL CRIMINAL GUILTY PLEA ................................................................................. 28
25

26
        GUILTY PLEA ......................................................................................................................... 31
27

28
                                                                ..................................................................................... 33
        A. CONSPIRACY.................................................................................................................... 33

                                          FIFTH AMENDED CLASS ACTION COMPLAINT - i
                  Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 3 of 101




        B. Pattern and Practice of Violations of Proposition 65 ........................................................... 34
 1
        C. Conspiracy: EPA CA Region 9, LENNAR, and Amy Brownell OF SFDPH ..................... 38
 2
                                                                                                                  ....................................... 42
 3
                                                                                                            ............................................. 42
 4          2. Helicopter Fraud ............................................................................................................... 44
 5          3. Home Selling Fraud on Parcel A ....................................................................................... 47
 6                                                                            ............................................................................ 49

 7   VI. DAMAGES-FEAR OF CANCER .......................................................................................... 51
 8      A. ECONOMIC ......................................................................................................................... 53
 9      B. NON-ECONOMIC ............................................................................................................... 54

10
            A. Monica Miranda Arevalo ................................................................................................. 56
            B. 74 Year Old Hunters Point Resident................................................................................ 56
11
            C............................................................................................................................................. 57
12
            D. Christopher Carpenter ...................................................................................................... 57
13
     VII. CLASS ACTION ALLEGATIONS ...................................................................................... 66
14

15   VIII. PRIVATE ATTORNEY GENERAL ALLEGATIONS ..................................................... 70

16   FIRST CAUSE OF ACTION NEGLIGENCE FEAR OF CANCER .......................................... 70
17
     SECOND CAUSE OF ACTION STRICT LIABILITY FOR ULTRAHAZARDOUS
18
     ACTIVITIES................................................................................................................................. 75
19
     THIRD CAUSE OF ACTION VIOLATION OF PROPOSITION 65 ......................................... 76
20
     FOURTH CAUSE OF ACTION FRAUD .................................................................................... 81
21

22   SIXTH CAUSE OF ACTION BAD FAITH BREACH OF THIRD PARTY BENEFICARY

23   CONTRACT ................................................................................................................................. 83

24   SEVENTH CAUSE OF ACTION PUBLIC NUISANCE............................................................ 84
25
     EIGHTH CAUSE OF ACTION PRIVATE NUISANCE ............................................................ 87
26
     NINTH CAUSE OF ACTION SURVIVAL ACTION by Representatives and Successor In
27
     Interest........................................................................................................................................... 88
28



                                             FIFTH AMENDED CLASS ACTION COMPLAINT - ii
                Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 4 of 101




 1   ELEVENTH CAUSE OF ACTION NEGLIGENCE PER SE ..................................................... 90
 2
     TWELFTH CAUSE OF ACTION FOR INJUNCTIVE RELIEF ................................................ 93
 3
     PRAYER FOR RELIEF ............................................................................................................... 94
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                       FIFTH AMENDED CLASS ACTION COMPLAINT - iii
               Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 5 of 101




 1            Plaintiffs BAYVIEW HUNTERS POINT RESIDENTS (                                              PLAINTIFFS
 2   individually and on behalf of all others similarly situated, allege the following:
 3                                                I. INTRODUCTION
                                                                      -                            1
 4

 5            1.                                                              "This is shocking; frightening!" The

 6   distressed pleas from the predominantly African American neighborhoods in Bayview Hunters

 7   Point have grown louder and more urgent since the Navy and the Environmental Protection

 8                 EP     have found that Defendant TETRA TECH, after being paid 1.1 Billion Dollars

 9   to clean up one of the most highly toxic Superfund sites in America, the 522-acre Hunters Point

10   Naval Shipyard, fraudulently falsified soil samples taken during its contracted cleanup. As victims

11   of environmental racism, many BHP residents believe that on account of                                      conduct,

12   the cancers, asthma, and debilitating respiratory illnesses caused by the toxic conditions at the

13                              , have been exceedingly exacerbated.                                               equally

14   exacerbated and exponentially intensified the reasonable FEAR that BHP residents carry with

15   respect to contracting cancer and other medical illnesses caused by exposure to radioactive dust

16   and particles.

17            2. Hunters Point Naval Shipyard housed the Naval Radiological Defense Laboratory

18   ( NRDL ) from 1948 to 1969. NRDL activities and concerns included radiological

19   decontamination of ships exposed to atomic weapons testing, experimentation and research on

20   radiological decontamination, the overall effects of radiation on material substances, 2 and the

21   effect of radiation on humans and other living organisms.

22            3. Such focus resulted in an excessive contamination of th                               soils, sediments,

23   surface water and groundwater by petroleum fuels, pesticides, heavy metals, radiation releases,

24   1
                                                                                  Responsibility, an advocacy group
     based in the Washington, D.C.
25   2
        Historians estimate that 7,000 to 10,000 Native Americans inhabited the San Francisco Bay Region at one point.
     The Ohlone people likely settled in the Hunters Point area due to the availability of seasonal hunting and fishing.
26
     Hunters Point was a private commercial dry dock facility from 1869 until 1939, when the Navy purchased the property.
     From 1945 until 1974, the Navy used the site mostly as a naval submarine and ship repair facility. The site also housed
27
     the Naval Radiological Defense Laboratory (NRDL) from 1948 to 1969. NRDL activities included radiological
     decontamination of ships exposed to atomic weapons testing as well as research and experiments on radiological
28
     decontamination, the effect of radiation on living organisms, and the effects of radiation on materials.
     https://cumulis.epa.gov/supercpad/cursites/csitinfo.cfm?id=0902722

                                     FIFTH AMENDED CLASS ACTION COMPLAINT - 1
              Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 6 of 101




 1   polychlorinated biphenyls ( PCBs ), volatile organic compounds ( VOCs ) and other such
 2   radionuclides released from the fusion process required to manufacture Atomic Bombs. In addition
 3

 4   occurring asbestos and metals within the soils distributed throughout the Shipyard.
 5           4. The U.S. Navy additionally operated the site as a shipyard until 1974, predominantly
 6   using it to clean ships exposed radiation from atom bombs, as well as for research on nuclear
 7   weapons defense.
 8           5. In 1989, the heavily contaminated shipyard was designated as an EPA Superfund site,
 9   which held the distinction as one of the most toxic cleanup sites in the nation. On or about 2002,
10   TETRA TECH, a company specializing in toxic cleanup, was hired by the United States Navy to
11   undertake cleanup and removal of the toxic waste deposited by the Navy throughout the
12   approximately 25 years of its residency.
13           6. On Jan. 30, 2018, the Navy issued a preliminary report, compiled by five outside
14   consultants, which concluded that nearly half of the data TETRA TECH had collected from the
15   Superfund site was fundamentally flawed. The data included samples collected mostly between
16   2006 and 2012 from 300,000 cubic yards of soil, 20 buildings, 30 former building sites and 28
17   miles of storm drains.
18           7. In April 2018, an environmental watchdog group released a Dec. 27, 2017 letter written
19   by John Chesnutt, manager of the                                            . The letter stated that as much
20   as 97 percent of TETRA TECH
21   and should be retested.3
22           8. The EPA found: In Parcel B, the Navy recommended resampling in 15% of soil survey
23   units in trenches, fill, and building sites. EPA,
24   and California Department of Public Health, (CDPH) found signs of potential falsification, data
25   manipulation, and/or data quality concerns that call into question the reliability of soil data in an
26   additional 76% of survey units, bringing to 90% the total suspect soil survey units in Parcel B.
27   (These do not add exactly due to rounding). In Parcel G, the Navy recommended resampling 49%
28   3
      EPA December 27, 2017, John Chesnutt, Manager, Pacific Islands and Federal Facilities Section Superfund
     Division.

                                   FIFTH AMENDED CLASS ACTION COMPLAINT - 2
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 7 of 101




 1   of survey units, and regulatory agencies recommended 49% more, for a total of 97% of survey
 2   units as suspect      Chesnutt                       he data analyzed demonstrates a widespread
 3   pattern of practices that appear to show deliberate falsification, failure to perform the work in a
 4                                                                                     .
 5          9. Over the decades, asbestos, PCBs, solvents, lead and radioactive materials were all
 6   dumped at the site bordering the Naval Shipyard.
 7          10.     The City of San Francisco first adopted a redevelopment plan for the shipyard in
 8   1997. Whistleblowers came forward in 2012 with allegations that their superiors at TETRA TECH
 9   had ordered them to fake soil samples, in an effort to expedite the $1 billion cleanup.
10          11.     In 2014, the Navy admitted that it had become aware of the mishandling of data
11   and fake testing by TETRA TECH employees which triggered an investigation by the Nuclear
12   Regulatory Commission. The revelations led to TETRA TECH shifting blame onto low-level
13   employees and declaring that they were re-cleaning the sites.
14          12.     Also in 2014, whistleblowers exposed Navy contractor TETRA TECH
15   report which documented a deliberate and orchestrated fraud in the collection of 2,500 anomalous
16   radioactive soil samples that were collected at multiple sites around the Naval base. The Nuclear
17   Regulatory Commission fined TETRA TECH $7,000 after confirming that their soil samples had
18   been falsified. Recent reviews by both the U.S. Navy and the EPA corroborate allegations made
19   by former TETRA TECH employees, whistleblowers and their advocates over the last six years.
20          13.     TETRA TECH first admitted to providing false soil samples in 2014, but the Navy
21   permitted the company to continue working after TETRA TECH blamed the problem on low-level
22   employees and agreed to subject                                   . The Navy apparently accepted
23   TETRA TECH         excuses and solutions until recently, when more whistleblowers came forward,
24   alleging further widespread and systemic fraud. Their allegations have now been affirmatively
25   sustained.
26

27

28



                                FIFTH AMENDED CLASS ACTION COMPLAINT - 3
              Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 8 of 101




                                              II. THE PARTIES
 1
     A. PLAINTIFFS
 2
            14.     CLASS REPRESENTATIVE PLAINTIFFS DANIELLE CARPENTER and
 3
     CATHERINE MUHAMMAD; DANIELLE CARPENTER, CHRISTOPHER CARPENTER,
 4
     DECEASED, BY DANIELLE CARPENTER, REPRESENTIVE AND SUCCESSOR IN
 5
     INTEREST; CATHERINE MUHAMMAD, including All Parties Listed In Exhibit A; and Doe
 6
     Plaintiffs 1-40,000, on behalf of themselves, and all others similarly situated Class Plaintiffs. Class
 7
     Plaintiffs are residents of BAYVIEW HUNTERS POINT, consisting of approximately 40,000
 8
     individuals who have been living in, or had substantial contact with, the Bayview Hunters Point
 9
     community, Postal Zip Code 94124 from 2004 to present. All Class Plaintiffs in this action are set
10
     forth in Exhibit A, which is incorporated by this reference as fully set forth herein.
11
            15.     The geographic parameters of the BAYVIEW HUNTERS POINT RESIDENT
12
     PLAINTIFFS are limited to the 2010, census tract populations who reside or who have resided
13
     within locations that fall within Postal Zip Code 94124.
14

15
                           Census Tract No.                                  Population
16
                           9809                                                     350
17
                           610                                                    3,610
18
                           233                                                    5,216
19
                           234                                                    3,660
20
                           232                                                    4,582
21
                           231.03                                                 3,725
22
                           230.01                                                 5,216
23
                           230.03                                                 4,093
24
                           230.03                                                 4,093
25
                           612                                                    4,087
26

27
                           TOTAL POPULATION                                      38,484

28



                                  FIFTH AMENDED CLASS ACTION COMPLAINT - 4
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 9 of 101




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                           DOE PLAINTIFFS
24
            16.     DOE PLAINTIFFS 1-40,000 are Residents of BAYVIEW HUNTERS POINT who
25
     have been living in or had substantial contact with the Bayview Hunters Point Community that
26
     consists of locations falling within Postal Zip Code 94124, from 2004 to present, but to date have
27
     not discovered the elements of their causes of action. This action will be amended to include those
28



                               FIFTH AMENDED CLASS ACTION COMPLAINT - 5
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 10 of 101




 1   DOE PLAINTIFFS 1-40,000 when they have ascertained and discovered each element of each
 2   cause of action against each of the named DEFENDANTS herein.
 3   B. DEFENDANTS
 4          17.     DEFENDANT TETRA TECH EC, INC.                     is a California corporation

 5   that has contracted with the United States Navy and United States government to perform clean-

 6   up and remediation services at the Hunters Point Shipyard in San Francisco. On information and

 7   belief, it is alleged that TETRA TECH EC, INC is a Delaware Corporation, with a principal

 8   place of business located in Morris Plains, New Jersey.

 9          18.     DEFENDANT TETRA TECH EC, Inc. and, collectively with TETRA TECH,

10   INC., is a wholly owned subsidiary of TETRA TECH INC, with its headquarters and principal

11   place of business located in Morris Plains, New Jersey. TTEC does business in California,

12   including in San Francisco.

13          19.     DEFENDANT TETRA TECH, INC                                        is a California

14   corporation that has contracted with the United States Navy and United States government to

15   perform clean-up and remediation services at the Hunters Point Shipyard in San Francisco. On

16   information and belief, it is alleged that TETRA TECH, INC is a Delaware Corporation, with a

17   principal place located in Pasadena, California.

18          20.     DEFENDANT DAN L. BATRACK, sued In his Individual and Official Capacity,

19   is the CHAIRMAN, CHIEF EXECUTIVE OFFICER and PRESIDENT of TETRA TECH INC.

20          21.     DEFENDANT STEVEN M. BURDICK, sued In his Individual and Official

21   Capacity, EXECUTIVE VICE PRESIDENT and CHIEF FINANCIAL OFFICER OF TETRA

22   TECH INC.

23          22.     DEFENDANT STEPHEN C. ROLFE, sued In his Individual and Official

24   Capacity, is a MANAGING AGENT OF DEFENDANT TETRA TECH EC INC.

25          23.     DEFENDANT JUSTIN E. HUBBARD, sued In his Individual and Official

26   Capacity, is a MANAGING AGENT OF DEFENDANT TETRA TECH EC INC.

27          24.     DEFENDANT LENNAR CORPORATION is incorporated in the state of

28   Delaware and headquartered in the city of Miami, Florida. Lennar Homes of California, Inc., is


                               FIFTH AMENDED CLASS ACTION COMPLAINT - 6
               Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 11 of 101




 1   the home building subsidiary of LENNAR CORPORATION, and conducts substantial business in
 2   the state of California as well as in other states. Lennar Homes of California, Inc., is incorporated
 3   in the state of California and headquartered in the city of Miami, Florida. DEFENDANT LENNAR
 4   CORPORATION (LENNAR) is headquartered in Miami, Florida and does substantial business in
 5   California.
 6             25.   DEFENDANT FIVE POINT HOLDINGS, LLC., and DOES 1-100 Inclusive is a
 7   California Corporation, headquartered in Aliso Viejo, California.
 8                                          DOE DEFENDANTS
 9             26.   The true names and capacities, whether individual, corporate, associate, subsidiary,

10   officer, director, employee, other representative, or otherwise, of DOE DEFENDANTS 1 through

11   50 inclusive, are unknown to the PLAINTIFFS, who therefore sue each DEFENDANT by a

12   fictitious name. PLAINTIFFS are informed and believe and thereupon allege that each of these

13   fictitiously named DEFENDANTS are responsible, in some manner, for the damages alleged

14   herein. PLAINTIFFS therefore designate DOE DEFENDANTS 1 through 50 by such fictitious

15   names, and when their names have been ascertained, PLAINTIFFS will amend this complaint to

16   allege their true names and capacities.

17                                 III. JURISDICTION AND VENUE
               27.   Jurisdiction is pursuant to California Code of Civil Procedure § 382 providing:
18

19

20
     are numerous, and it is impracticable to bring them all before the court, one or more may sue or

21
                                       This court also has jurisdiction under California Business &

22
     Professions Code §17203. Venue is proper in this judicial district because BAYVIEW HUNTERS
                              injuries, damages and harms occurred within the Northern District of
23

24
     California. Further, one or more of the DEFENDANTS reside, are headquartered and conduct

25
     business in the Northern District of California. DEFENDANTS                                         e

26
     rise to                claims for restitution and equitable relief.
                                     IV. RESPONDEAT SUPERIOR
27
               28.   All the described conduct, acts, and failures to act are attributed to agents and
28
     employees under the direction and control, and with the permission, consent and authorization of

                                FIFTH AMENDED CLASS ACTION COMPLAINT - 7
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 12 of 101




 1   DEFENDANTS. Said acts, conduct and failures to act were within the scope of such agency and/or
 2   employment, and each of the DEFENDANTS ratified, endorsed, and agreed to the acts and
 3   omissions of each of the other DEFENDANTS. Each of these acts and failures to act is alleged
 4   against each DEFENDANT, whether acting individually, jointly, or severally. At all times relevant
 5   herein, each DEFENDANT was acting within the course and scope of his or her employment,
 6   agreement, and ratification.
 7

 8          29.     DEFENDANT DAN L. BATRACK, sued In his Individual and Official Capacity,

 9   is the CHAIRMAN, CHIEF EXECUTIVE OFFICER and PRESIDENT of TETRA TECH INC.

10   and at all relevant times to the facts herein, on information and belief, directed, managed,

11   supervised, ordered, and ratified the illegal conduct reflected in the claims of this action, including

12   the criminal conduct of DEFENDANTS STEPHEN C. ROLFE and JUSTIN E. HUBBARD.

13          30.     DEFENDANT DAN L. BATRACK, on information and belief, joined TETRA

14   TECH in 1980 and served in numerous capacities, including environmental data analyst, project

15   and program manager, President of the Engineering Division, Chief Operating Officer, and

16   President. He was named Chief Executive Officer in 2005. In 2008 Mr. Batrack was named

17   Chairman                                                                  Leading with Science . He

18   continues to serve as corporate sponsor Hunters Point Development and engages in the day-to-day

19   cleanup operations at Hunters Point Naval base.

20          31.     DEFENDANT STEVEN M. BURDICK, sued In his Individual and Official

21   Capacity, EXECUTIVE VICE PRESIDENT and CHIEF FINANCIAL OFFICER OF TETRA

22   TECH INC and at all relevant time to the facts herein, on information and belief, directed,

23   managed, supervised, ordered, and ratified the illegal conduct reflected in the claims of this action,

24   including the criminal conduct of DEFENDANTS STEPHEN C. ROLFE and JUSTIN E.

25   HUBBARD.

26          32.     DEFENDANT STEVEN M. BURDICK was named Chief Financial Officer and

27                                                        Senior Vice President and Corporate Controller

28   from January 2004 to March 2011 and acting Chief Financial Officer between March 2011 and


                                FIFTH AMENDED CLASS ACTION COMPLAINT - 8
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 13 of 101




 1   July 2011. He joined Tetra Tech in 2003 as Vice President, Management Audit. In his
 2   Management Audit role, DEFENDANT STEVEN M. BURDICK knew, or should have known,
 3   of the fraud committed by DEFENDANTS                           supervisors and employees, including
 4   the criminal conduct of DEFENDANTS STEPHEN C. ROLFE and JUSTIN E. HUBBARD; was
 5   well apprised of the financial windfall TETRA TECH was enjoying as a direct result of the fraud
 6   perpetrated by TETRA TECH
 7

 8   DEFENDANT STEVEN M. BURDICK and DEFENDANT DAN L. BATRACK.
 9           33.    DEFENDANTS knew, or should have known, that DEFENDANTS employees
10   obediently carried out the directives, orders, and mandates of                         superiors and
11   managers, even when those directives, orders and mandates were fraudulent, criminal and
12   otherwise in violation of the law.
13           34.    At all relevant times alleged herein, DEFENDANTS, and each of them, had actual
14

15   DEFENDANTS endorsed, ratified, authorized, encouraged, and directed the illegal conduct as
16   alleged herein and failed to take any corrective action to protect the BAYVIEW HUNTERS
17   POINT RESIDENTS and the public from the illegal conduct. Hence, DEFENDANTS, and each
18   of them, are liable for all the illegal conduct of their employees.
19            V. STATEMENT OF FACTS COMMON TO ALL CAUSES OF ACTION
20                      Historical Background of Hunters Point Naval Shipyard

21
             35.    Hunters Point Shipyard (

22
     the southeastern portion of San Francisco, California, adjacent to San Francisco Bay. In 1940, the
     Navy obtained ownership of the shipyard for ship building, repair and maintenance activities.
23

24
     Hunters Point Naval Shipyard               was the transit departure point for Little Boy, the atomic

25
     bomb that the United States dropped on the civilian population of Hiroshima, Japan in August

26
     1945.

27
             36.    In addition to using the Site for a Naval Shipyard, the Department of Defense also
     used the properties comprising the Naval Shipyard to conduct radiological activities on the site,
28



                                FIFTH AMENDED CLASS ACTION COMPLAINT - 9
                Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 14 of 101




 1   including (1) sandblasting radioactive waste off Naval ships involved with nuclear weapons testing
 2   at the Bikini Atoll, (2) extensive application of fluorescent radium on dials, knobs, and buttons,
 3   and (3) operating a radiological defense laboratory on site from 1955 to 1979 in Naval Shipyard
 4   Buildings 364, 815, and 816. Radioactive waste materials generated by the University of California
 5   at Berkeley and the Lawrence Livermore Laboratories were shipped to Hunters Point for handling,
 6   transport and disposal. Such activities contaminated the ground, buildings, sewer lines, landfills,
 7   and surrounding areas of Hunters Point.
 8              37.     The U.S. Navy established the Naval Radiological Defense Laboratory (NRDL) in
 9   1946 at HPS to study the effects of nuclear weapons, as well as to develop counter measures to
10   such weapons. NRDL operated until 1969 and conducted studies related to ship shielding,
11   radioactive waste for deep-sea disposal, animal research, radiation detection instrumentation
12   development, and other laboratory studies. NRDL was also instrumental in decontaminating and
13   disposing of ships involved in nuclear weapons testing in the Marshall Islands. During operations
14   at HPNS, the shipyard site grew to approximately [500 acres] by filling parts of the San Francisco
15   Bay bordering the Hunters Point Shipyard. The site currently consists of approximately 866 acres,
16   446 of which are under water.
17              38.     The Navy was interested in how the ships would respond in the event of an atomic
18   blast. The Navy was also interested in learning how animals would respond and endure intense
19   radioactive exposure, placing various animals, ranging from goats to rats, on vessels located close
20   to the atomic blasts.4
21              39.     Most of the animals died and many, if not all, of the ships that did not sink sustained
22   contamination with radioactive fallout from the blasts. The Navy did what it could to
23   decontaminate the ships, but, as a Navy fact sheet on Operation Crossroads stated, its efforts
24

25   ships cannot be accomplished successfully.                The factsheet concluded that, after Operation
26   Crossroads,
27

28
     4
         http://www.myatomiclife.com/hunters-point-rad-labs.html

                                    FIFTH AMENDED CLASS ACTION COMPLAINT - 10
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 15 of 101




 1

 2                                                                 Id.
 3          40.     For 23 years following World War II, Hunters Point Shipyard was the site of the
 4   military's largest facility for applied nuclear research - the top-secret Naval Radiological Defense
 5   Laboratory             . Over the course of its life, according to declassified government
 6   documents, the NRDL handled nearly every kind of radioactive material known to man - including,
 7   at one point, enough plutonium to kill 15 million people. The shipyard is also well known as a site
 8   where Navy ships were decontaminated after returning from conducting atomic weapons testing.
 9   The Navy used the irradiated sand, which turned a shiny black that glistened in the sun,
10   side roads and walking paths throughout the Shipyard. Neighborhood children loved to play in it,
11                                  Id.
12          41.
13   was selected for closure under the Base Realignment and Closure program                . The United
14                                                 lead agency for investigation and cleanup of the Site
15

16   role of lead support agency. California provided the support of state agencies including the
17

                                                                   6
18

19          42.     In 1987, contamination was confirmed at a number of Site locations. This finding,
20   combined with the proximity to an off-site drinking water source (the aquifer used by the Albion
21   Springs water bottling company) resulted in the EPA placing the Site on the National Priorities
22                 in 1989. In 1991, the Department of Defense listed the Site for closure. Id.
23          43.     In January 1992, the Navy, the EPA, DTSC and RWQCB entered into a Federal
24   Facilities Agreement to better coordinate the environmental investigation and cleanup of the Site.
25   To expedite the investigation and cleanup, the Site was divided into six parcels. Each of the six
26   parcels were assigned a letter, ranging from A to F. Parcel F is an offshore parcel. Fieldwork has
27   been completed for all six parcels. The fieldwork showed that the soils and groundwater of the Site
28   6
      EXPLANATION OF SIGNIFICANT DIFFERENCES Super FUND RECORDS Parcel B, Hunters Point Shipyard
     Site San Francisco, California August 24, 1998

                               FIFTH AMENDED CLASS ACTION COMPLAINT - 11
              Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 16 of 101




 1   are contaminated with a variety of hazardous substances including metals, polychlorinated
 2                                                                                 -volatile organic compounds
 3                                                                                                    al petroleum
 4   hydrocarbons (TPH) are present in Parcel B soil and groundwater. Id.
 5                      Defendant Tetra Tech Contract To Clean Up The Shipyard
 6           44.      In or about 2004, The United States Navy contracted with Tetra Tech to assist in

 7   the cleanup of the Naval Shipyard, which the Navy deemed a National Priorities List Superfund

 8   site. Instead of discharging its contractual obligation by remediating the Shipyard, DEFENDANT

 9   TETRA TECH resorted to engaging in intentional fraud and greed, thereby disregarding the health

10   and safety of BAYVIEW HUNTERS POINT RESIDENTS, the present and future San Francisco

11   residents as well as the greater Northern California community.                                   , HPNS has

12   disregarded the lives of the largely African American Communities immediately adjacent to the

13                                                                  -         and exacerbated such historical

14                       reckless disregard to the health, safety and civil rights of                           most

15   vulnerable residents who, due to                               at the HPNS, were already suffering from

16   life threatening illnesses stemming from decades of contamination.

17           45.      Radiological Data Review Background: In 2012, as a part of its regular review of

18   contractor data, the Navy discovered a discrepancy in radiological sampling by one contractor,

19   Tetra Tech EC ( TTEC ). Despite sampling the data in question and taking initial corrective

20   actions, it was determined that sample data taken by TTEC had been falsified. 7

21           46.      In 2016, a former DEFENDANT TTEC contract worker made additional claims

22   about the fraudulent work done before 2012. Additional allegations were made in 2017. Id.

23           47.      In November 2016, the Navy hired an independent team of experts (review team)

24   to further review and evaluate the reliability of the radiological data collected by DEFENDANT

25   TTEC. As part of the evaluation, the review team has developed a database of soil data and is

26   analyzing radiological sampling, surveys, and building scan results. What are the data evaluation

27   7
      EPA Website. September 2017: This is the second in a series of fact sheets and other ongoing communications
     about the radiological data review being conducted at Hunters Point Naval Shipyard (HPNS). The previous fact
28
     sheet (dated February 2017)
     website at https://www.bracpmo.navy.mil.

                                  FIFTH AMENDED CLASS ACTION COMPLAINT - 12
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 17 of 101




 1   objectives? 1. Evaluate radiological data collected by TTEC and 2. Identify data that may have
 2   been falsified or improperly collected. Id.
 3          48.     Extent of Data Review and Analysis: The data evaluation includes radiological
 4   samples taken by TTEC beginning in 2006 from Parcels B, C, D-2, E, G, and the utility corridors
 5   (UC-1, UC-2 and UC-3). Id.
 6          49.     Snapshot of Extensive Analysis: Radiological Soil Analysis:
 7                  Approximately 300,000 cubic yards of soil
 8                          Over 50,000 soil samples
 9                          More than 900,000 analytical results
10                          Over 30 former building sites
11                          Approximately 28 miles of trench lines Radiological Scans
12                          More than 20 structures (buildings) on approximately 23 acres of land Id.
13          50.     Based    on   DEFENDANT                                admitted    falsification   and
14

15   reliable, which has greatly exacerbated fear, anxiety, and emotional distress among HUNTERS
16   POINT RESIDENTS regarding the now heightened reality of additional life-threatening health
17   problems related to                                                       toxic releases stemming
18   therefrom.
19          51.     The Navy has divided the site into several subsites to organize and prioritize
20   cleanup activities: Parcel A: The EPA questionably unreliable representation
21                      -term remedy; conditions are protective of human health and the environment.
22   The Navy transferred Parcel A to the San Francisco Redevelopment Agency in 2004.
23          52.     Parcel B: The long-term remedy included excavation and disposal of soils,
24   installation of soil covers, installation of a revetment along the shoreline, a soil vapor extraction
25   system to remove VOCs, groundwater treatment, removal of radiologically contaminated
26   structures, and monitoring and institutional controls to maintain the above remedies for the long
27   term. Excavation and disposal of contaminated soil was finished in 2010. Construction of the
28



                               FIFTH AMENDED CLASS ACTION COMPLAINT - 13
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 18 of 101




 1   covers and revetment, operation of the soil vapor extraction system and treatment of contaminated
 2   groundwater are ongoing. Access restrictions prevent exposure to contaminants.
 3          53.     Parcel C: The long-term remedy included excavation and disposal of soils,
 4   installation of soil covers, installation of a revetment along the shoreline, a soil vapor extraction
 5   system to remove VOCs, groundwater treatment, removal of radiologically contaminated
 6   structures, and monitoring and institutional controls to maintain the above remedies for the long
 7   term in order to prevent exposure to contaminants. Soil excavation and disposal, groundwater
 8   treatment, soil vapor extraction and radiological removal activities are ongoing. The Navy will
 9   finish covering contaminated soils after it finishes removing radiologically contaminated soils.
10   Access restrictions prevent exposure to contaminants.
11          54.     Parcel D-1: The long-term remedy included excavation and disposal of soils,
12   installation of soil covers, groundwater treatment, removal of radiologically contaminated
13   structures, and monitoring and institutional controls to maintain the above remedies for the long
14   term in order to prevent exposure to contaminants. Groundwater treatment using zero valent iron
15   injection finished in 2008. Excavation and off-site disposal of contaminated soil and removal of
16   soil stockpiles finished in 2010. Radiological removals are ongoing. The Navy will finish
17   removing and covering contaminated soils after it finishes radiological removal activities. Access
18   restrictions prevent exposure to contaminants.
19          55.     Parcel D-2: After removal actions serving to remove contaminated soils and
20

21          56.     Parcel G: The long-term remedy included excavation and disposal of soils,
22   installation of soil covers, groundwater treatment, removal of radiologically contaminated
23   structures, and monitoring and institutional controls to maintain the above remedies for the long
24   term in order to prevent exposure to contaminants. Groundwater treatment using zero valent iron
25   injection finished in 2008. Excavation and off-site disposal of contaminated soil and removal of
26   soil stockpiles finished in 2010. Construction of covers is ongoing. The radiologically related parts
27   of the remedy are complete and unrestricted release of radionuclides is ongoing. Access
28   restrictions prevent exposure to contaminants.


                               FIFTH AMENDED CLASS ACTION COMPLAINT - 14
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 19 of 101




 1           57.     Parcel UC-1: The long-term remedy included soil covers, soil gas surveys, removal
 2   of radiologically contaminated structures, and monitoring and institutional controls to prevent
 3   exposure to contaminants. The Navy has lowered contaminant levels in soils and sediments by
 4   removing and covering over contaminated soils. Soil vapor survey activities are ongoing. The
 5   radiologically related parts of the remedy are complete and unrestricted release of radionuclides is
 6   ongoing.
 7           58.     Parcel UC-2: The long-term remedy included soil covers, removal of radiologically
 8   contaminated structures, monitored natural attenuation, soil gas surveys, monitoring and
 9   institutional controls to prevent exposure to contaminants. The Navy has lowered contaminant
10   levels in soils and sediments by removing and covering over contaminated soils. Monitored natural
11   attenuation, which involves letting naturally occurring processes reduce the contamination in
12   groundwater will reduce levels of radiological and chemical contaminants at the subsite.
13           59.     Parcels E, E-2, F and UC-3: The Navy has conducted several removal actions at
14   these subsites, including removal and disposal of contaminated soils and debris, construction of a
15   landfill cap and removal of radiological contamination. The EPA has selected a long-term remedy
16   for Parcel E-2. It included removal and disposal of contaminated soils, radiological surveys,
17   installation of a soil cover with a protective liner, below-ground barriers to limit groundwater flow
18   between the landfill and the San Francisco Bay, removal and treatment of landfill gas, installation
19   of a revetment along the shoreline, and monitoring, and institutional controls to prevent exposure
20   to contaminants. Remedial investigation activities, operation and maintenance activities, and
21   monitoring are ongoing for these subsites. EPA has not conducted five-year reviews for these
22   subsites. Id.
23

24           60.     Several TETRA TECH employees, including Anthony Smith, Robert McLean,

25

26   fraudulent scheme to place profit over the lives of the BAYVIEW HUNTERS POINT

27   RESIDENTS, where such conduct has resulted in the release of radiative materials that had

28   otherwise lied dormant and now swept up by the prevailing winds and deposited over the homes


                               FIFTH AMENDED CLASS ACTION COMPLAINT - 15
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 20 of 101




 1   and commercial ventures of BHP Residents.                                                         Exhibit
 2   2, and all facts therein are incorporated as though fully set forth herein.
 3           61.     In 2014, Anthony Smith, a former TETRA TECH employee, quit his job because
 4   he could not live with the fraud his superiors ordered him to commit every day. His TETRA TECH
 5   managers ordered him to falsify records and soil samples. Smith, the former radiation control
 6   technician, said his supervisors used to conceal radioactive soil excavated on the Hunters Point
 7   800-acre Superfund site. 8
 8           62.     Smith stated that the fraudulent conduct that he witnessed being carried out by
 9   TETRA TECH means that the Hunters Point Shipyard is still radioactive, contaminated, toxic,
10   dangerous, and a public health hazard to the BHP residents. Smith said the company repeatedly
11   cut corners to save money. Smith admitted that TETRA TECH supervisors: (1) Ordered him to
12   replace contaminated soil samples with clean soil samples; (2) instructed him to dump
13   contaminated soil into open trenches across Hunters Point; (3) forced him to sign falsified
14   documents that were later submitted to the government; and (4) falsified and tampered with
15   computer data that analyzed radiation levels. Id.
16           63.
17                                              Id.
18                       Switching Soil Samples and Dumping Soil into Trenches
19           64.     Smith moved to the Bay Area from his home in Georgia in 2002 and worked on

20   and off at Hunters Point as a radiation control technician until 2012. He collected soil samples to

21   be surveyed in order to determine radiation contamination levels. Smith said beginning in 2009,

22   his supervisors began instructing him to get rid of radiation-contaminated soil samples and replace

23   them with clean soil samples. He said the switching of the soil samples often took place out of

24   public view, inside large Conex bins located around the job site. He estimated that hundreds of

25   samples had been switched.

26                                          Smith said multiple locations across Hunters Point are still

27   contaminated with radiation. Id.

28   8
      https://www.nbcbayarea.com/investigations/Former-Hunters-Point-Worker-Claims-Supervisors-Ordered-Him-to-
     Hide-Radiation-371723561.html

                                 FIFTH AMENDED CLASS ACTION COMPLAINT - 16
               Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 21 of 101




 1          65.     Smith said he collected soil samples underneath a structure referred to as building
 2   351 A, which once housed a component                                          laboratory. He recalled
 3   collecting a sample that tested positive for radium, an element linked to bone cancer.
 4   a sampl                                                                 Id.
 5          66.     Smith said the building should have been remediated after he found a hot soil
 6   sample, but he questions whether crews subsequently cleaned up the contamination. He said
 7   remediating the area would have taken more time and money. He said his supervisors directed him
 8   to dump the discarded, contaminated soil into trenches that have since been covered or paved.
 9   Smith said there is no way to know what the contamination levels are in the trenches without
10   retesting the soil. He said as far as he can tell, TETRA TECH did not test the trenches after they
11   were backfilled. Id.
12                                    Falsified Documents and Data
13          67.     Smith also said that TETRA TECH fabricated chain of custody document forms,

14   which are supposed to document the location and time of the soil samples taken and to certify that

15   the samples stayed under the technician s control. Smith said that sometimes his bosses, rather

16

17

18

19

20

21

22

23

24

25

26

27

28



                               FIFTH AMENDED CLASS ACTION COMPLAINT - 17
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 22 of 101




 1   than he, would fill out the forms:          got to see them until the end of the day when all I done
 2                                                      Id.
 3          68.     TETRA TECH concocted multiple excuses and theories, but never definitively
 4   concluded how or why soil samples were switched and the data falsified. In the report, TETRA
 5   TECH                                              , but egregiously blamed the falsification on the
 6                                                  on the chain of custody forms. Smith said that
 7   TETRA TECH made him a scapegoat.                                                       were telling
 8                             Smith said the company failed to identify and retest other questionable
 9   locations on the site. He worried about the health of the people who will work, play and live at
10   Hunters Point. He said                      cleanup cannot be trusted.
11                     . Id.
12                         DEFENDANT TETRA TECH TYPES OF FRAUD
13          69.     TETRA TECH employees and the radiological subcontractors it directly supervised

14   were involved in at least six types of fraud that are discussed in detail in this supplemental

15   disclosure: (1) fake sampling, in which soil samples        potentially thousands of them      were

16   reported to have been taken at one location when they were actually taken from another; (2)

17   discarding s                                                                           ,

18   the cleanup standard; (3) altering scanning data to make them appear radiologically acceptable;

19   (4) conducting false building surveys in which certain scan results were fabricated and others were

20   falsified; (5) remediating radioactive material in soil improperly, resulting in potentially

21   radioactively-contaminated soil being shipped offsite as well as being used as backfill for trenches

22   at the Shipyard; and (6) altering Portal Monitor procedures so potentially radioactively-

23   contaminated soil was allowed to be shipped offsite for commercial purposes to places unknown.

24          70.     Fraudulent sampling, scanning, and surveys led to fraudulent remediation; sites that

25   required additional cleanup were not remediated and remain contaminated because fake samples

26

27

28



                                 FIFTH AMENDED CLASS ACTION COMPLAINT - 18
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 23 of 101




 1          71.      Evidence shows T                  top onsite management, its Project Manager and
 2   Construction Superintendent, participated in and directed the fraud. Their employees engaged in
 3   sustained widespread misconduct, significantly compromising the cleanup.
 4      1. Fake Soil Sampling: Parcels C, D, E
 5                a. Fraudulent Sampling - Stage 1
 6          72.      Fraudulent and fabricated soil samples purportedly taken from various sites on the
 7   Shipyard, including the areas around Building 707 (Parcel E), the 500 Series of buildings (Parcel
 8   D), and Parcel C, were in fact collected from elsewhere on the site.
 9          73.      Senior He                                 Anthony Smith says fake sampling took
10   place in two stages. At first, HPs were directed to take samples from the general location intended
11   to be sampled, but to fudge the specific location of the samples.
12          74.      When tasked with soil sampling, proper procedure was to initially scan the soil in
13   order to locate radioactive hot spots. The scanning data was then used by engineers to identify
14   locations of high radioactivity which would then be designated on maps indicating locations of the
15   highest readings and thus, where soil samples should be taken.
16          75.      HPs followed the correct procedure in the early years remediating at Hunters Point.
17   Proper practice however
18   when efforts for areas to pass inspection and obtain free release were difficult to obtain due to
19   remaining radioactive contamination. There is evidence that some fraudulent sampling was
20   conducted throughout the time period of 2007-2008, but accelerated in the latter part of 2008 and
21   early 2009. At that time, TETRA TECH was having difficulty obtaining free releases; post-
22

23          76.      In response, DEFENDANT TETRA TECH supervisors ordered the HPs not to take
24   samples from the highest radioactive reading spots as designated by the engineers. Rather, the HPs
25   were ordered to make it appear that they collected samples from the marked spots, but actually
26   should gather samples from clean areas in proximity to the radioactive spots. An HP (also known
27                                                 ) admitted this fraudulent conduct
28   RCT stated that, when sufficiently low contamination levels were not obtained, the RTS [Radiation


                                 FIFTH AMENDED CLASS ACTION COMPLAINT - 19
              Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 24 of 101




 1   Task Supervisor] would direct the RCT to move 5 to 10 feet in another direction and obtain a new
 2   sample from that location. Meanwhile, the new sample would be represented as having been
 3

 4                  b. Fraudulent Sampling     Stage 2
 5            77.      Time and again, the fraudulent post-remediation soil samples resulted in laboratory
 6   results indicating radioactive contamination above the free release levels. For example, in
 7   proximity to Building 707, repeated rounds of remediation failed to decontaminate all the soil as
 8   successive post-                                                                    exceeded the free
 9   release levels, TETRA TECH was required to undertake further clean-up.
10            78.      On account of TETRA TECH          frustration in obtaining free release levels which
11   further frustrated its desire to cut costs in order to increase profits, the means by which TETRA
12   TECH perpetrated its fraudulent conduct changed. No longer did DEFENDANT TETRA TECH
13   supervisors direct their HPs to obtain false samples in areas close in proximity to the radioactive
14   sites, but rather were directed to gather samples in at least three remote locations known from prior
15                                      TETRA TECH management pressured its supervisors to have the
16   HPs engage in fraudulent sampling that would guarantee lab results well under free release levels
17   so it could collect payment without incurring the full costs of the cleanup.
18            79.      Former employees, like Senior HP Anthony Smith, state that he and others took
19   these second-stage fraudulent samples from at least three locations known to be low in radiological
20   activity. The specific location was chosen depending on the soil types that they were trying to
21   match.
22            80.                                                                others took false samples
23   from one of two locations. Originally, the green serpentine soil used to submit false samples was
24   taken from a sewer trench in front of buildings comprising the Building 500 series. This site was
25   then supplanted by a second one in the 500 series located in an area inside the remains of the
26   foundation of an old movie theater. According to Smith, the theater foundation was preferable to
27   the sewer trench because it afforded greater privacy employees could take unobservable samples
28   when within confines of the                foundation walls. Smith says he would wait until those


                                 FIFTH AMENDED CLASS ACTION COMPLAINT - 20
               Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 25 of 101




 1   laborers not privy to the fraud went to lunch or left for the day before he would then fill a 5-gallon
 2   bucket with soil from the theater site which he knew to be clean.
 3             81.      If HPs needed to match sandy soil, they would fill five-gallon buckets with soil
 4   taken from an area under two palm trees in the vicinity of an old pump house (Building 521) that
 5   was also near the old movie theater foundation area.
 6                   c. Substituting
 7             82.      Senior HP Smith states he would take the five-gallon buckets of either green
 8   serpentine or sandy soil to the Conex (a shipping container that acted as a temporary field office),
 9   where HP supervisor Steve Rolfe, his wife HP Tina Rolfe, and HP Rick Zahensky would transfer
10   the soil into sample containers as substitution for the actual samples from the stated location. The
11                                              would then be emptied into another 5-gallon bucket which
12   Smith would then dump onto open trenches that had been dug for sewer removal. In short, the true
13   soil samples were switched with soil known to be radiologically clean with the intention of
14                          ing                                                      adiological hazards had
15   been removed.
16             83.
17   at least the last one and a half years he worked at the Shipyard. He says fake soil samples he took
18   from all three sites     the sewer trench, the palm tree site and the theater   resulted in 800 to 1,000
19   false samples. Other HPs on the team under Smith's supervisor, Steve Rolfe, also regularly engaged
20   in taking false soil samples, as did HPs under the supervision of Justin Hubbard.
21             84.      Samples were switched not only from the former site of Building 517, but Smith
22   admits that
23   Parcel E, and the area of the former 500 series of buildings in Parcel D. Additionally, HPs other
24   than Smith had falsely switched samples in other areas
25   80, as well as Parcel C.
26             85.      Former TETRA TECH employees have declared that fraudulent soil samples had
27   been initiated as early as 2007. They also state that the fraudulent practices escalated in the years
28   after T                      contract with the Navy changed from a time-and-materials contract to a


                                    FIFTH AMENDED CLASS ACTION COMPLAINT - 21
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 26 of 101




 1   firm fixed-price contract. This provided a financial incentive for fraud; the less time and resources
 2   TETRA TECH spent on sampling and cleanup, the more profit they would derive.
 3      2.
 4                 a. Building 351A
 5           86.      Building 351A had been used by the Navy's Radiological Defense Laboratory for
 6   decades in conducting extensive experiments with hazardous radionuclides. It was one of the last
 7   buildings in Parcel G that had not been free released. Clearance of building 351A was holding up
 8   final payment to TETRA TECH for all the work the company had done in that parcel adding up to
 9   millions of unpaid dollars.
10           87.      Direct readings from radiological survey detection instruments indicated the
11   presence of elevated radioactivity in a large amount of soil in a crawl space under Building 351A.
12   Remediation attempts within the crawl space were performed in 2008 by a group of laborers who
13   dug up the soil while HPs Anthony Smith and Josh Hooper monitored them. The laborers used
14   pickaxes, shovels and trowels to loosen the soil and a large vacuum truck that sucked the soil from
15   under the building through an 8-inch hose. The soil was ultimately placed in bins to be disposed
16   offsite as radioactive waste.
17           88.      At the conclusion of approximately two weeks of remediation, HPs Anthony Smith
18   and Josh Hooper took post-remediation soil samples from the crawl space, in an attempt to
19   demonstrate that there was no longer any residual radiological contamination above established
20   free-release levels. However, a post-
21   radioactive cleanup had not been successfully completed. Proper procedure mandated another
22   round of soil removal. This additional round of remediation would once again involve laborers and
23   a vacuum truck, followed by another round of post-remediation sampling. However, TETRA
24   TECH                             that such proper procedures be intentionally disregarded.
25           89.      Smith and Hooper were summoned to a meeting that included TETRA TECH
26   HPNS Project Manager, Bill Dougherty, TETRA TECH              Construction Superintendent Dennis
27   McWade, among other senior TETRA TECH and sub-contractor managers. With respect to the
28   costs TETRA TECH was incurring to undertake the cleanup, Dougherty told Hooper and Smith


                                FIFTH AMENDED CLASS ACTION COMPLAINT - 22
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 27 of 101




 1

 2   again, get rid of that sample,                           Despite a complete and utter disregard of
 3   proper protocol and procedure, McWade gave Smith the containerized sample and its Chain of
 4   C                   document, and Smith and Hooper did what they were told. They got rid of the
 5   sample and the COC record.
 6           90.      Thereafter, they engaged in the first type of soil-sampling fraud described above
 7   and took a false sample under Building 351A. TETRA TECH then had its engineers mark the areas
 8   under the building that were known to be clean so that Smith could be assured that he would not
 9

10   supervisors told him, that TETRA TECH wanted to get free release of the building despite the
11   remaining contamination in order to permit TETRA TECH to receive its final imbursement for the
12   work                    Parcel G.
13           91.      TETRA TECH submitted false documents to the Navy, claiming that Building
14   351A had been properly cleared of all radioactive material above release levels, when in actuality,
15   there still existed significantly elevated levels of radioactivity that were well beyond free release
16   levels located in the crawl space under the building. The radioactive contamination was not
17   remediated over the next three-plus years that Smith continued to work at the Shipyard. To the
18   best of his knowledge, it had never has been remediated. To this day, it is still radioactively h
19           92.      Smith states that the soil sample from under Building 351A was the first instance
20   where he was directly told to get rid of a sample. As further described below, it unfortunately was
21   not the last.
22                 b. Parcel A Background Sample
23           93.      In July or August 2009, TETRA TECH HP Supervisor Justin Hubbard directed
24   Senior HP Anthony Smith to ditch
25   radiologically      .
26           94.      TETRA TECH was about to start, or had just started, a project to remove sewer
27   lines below Fisher Avenue and Spear Streets. Smith was directed by Hubbard to obtain a
28   background reference sample (i.e., a sample known not to be radioactively contaminated) for the


                                 FIFTH AMENDED CLASS ACTION COMPLAINT - 23
               Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 28 of 101




 1   Spear/Fisher sewer projects. Smith had been told that Parcel A was never used for any industrial
 2   purpose, and as such, it was deemed by the Navy to be free of contamination. Based on this
 3   understanding, these areas had been transferred to the City of San Francisco for development in
 4   2004. Because of its close proximity to the Fisher/Spear project and with the assumption that Parcel
 5   A was clean, Smith determined that it would be an appropriate place to obtain a background
 6   sample.
 7          95.     Smith proceeded to a location just north of the intersection of Fisher Avenue and
 8   Spear Street. On the north side of the road next to Fisher Avenue and just beyond the sidewalk,
 9   there existed a concrete wall that descended in height as it extended west and parallel to Fisher
10   Avenue. Beyond the wall was a hill that rose to the top of Parcel A. Just before the stop sign at the
11   intersection of Fisher and Spear (i.e., just northeast of the intersection) and approximately 20 feet
12   from a light pole on the north side of Fisher Avenue, the wall was about waist-high for Smith.
13   Because of how the hill rose behind the wall, Smith was able to reach over the wall and use a
14   trowel to take a sample without bending over. He dug a hole about 6 inches deep in the hillside
15   and took a sample from the bottom of the hole. He gave the sample to Justin Hubbard, who took
16   it to the laboratory. In a violation of proper procedure, there was no chain-of-custody document
17   accompanying the sample.
18          96.     The next day, Hubbard approached Smith who had the sample with him. In the
19   presence of HPs Jeff Rolfe, Ray Roberson and Carey Bell, Hubbard told Smith that the sample
20                                                                                     Cesium-137, which
21   Smith knew was much higher than background levels, as well as above the Cesium-137 cleanup
22   standard of 0.113 picocuries per gram. Thus, the sample had an amount of Cesium-137 that was
23   18 to 26 times higher than the set health and safety ceiling. Hubbard gave the sample to Smith and
24                                                                          t. Smith took the sample back
25   to the site where he had taken it and put the soil back into the hole he had created earlier for taking
26   the sample. He disposed of the plastic sample container by putting it in a bin set aside for
27   radiological waste. That same day, Smith took a different sample that he intended to be used as
28



                                FIFTH AMENDED CLASS ACTION COMPLAINT - 24
              Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 29 of 101




 1   the        background sample from a distant site on the Shipyard that he knew to be clean from
 2   prior sampling and analysis.
 3            97.                                                                       vered in Parcel
 4   A was thereafter never remediated for Cesium-137 or any other potential radioactive contaminants.
 5         3. Fraudulent Building Surveys
 6            98.    The contract between the Navy and TETRA TECH required the company to
 7   perform static scans and smears of buildings to determine if they were contaminated with
 8   radioactivity beyond free release levels. When a building was found to have elevated levels of
 9   radioactivity, TETRA TECH was contracted to engage in remediation to remove the radioactive
10   contamination and bring contaminant levels below release levels. After remediation, TETRA
11   TECH was required to again scan and take smears of the building to determine if all radioactive
12   readings were within acceptable levels. TETRA TECH instructed that the post-remediation
13   building scans were to be done fraudulently so as to ensure free release status.
14            99.    TETRA TECH supervisors divided building areas into three classes, Class 1, 2 and
15   3. They classified the floors and lowest two meters (or approximately 6 feet) of the walls to be
16

17   contamination, such as drainpipes where radioactive liquids might have been discarded, and to
18   scan each surface (i.e., the floor and lower walls) using a Ludlum 2350 scanner (which measures
19   gamma radiation) and conducted systematically following a grid pattern. In addition, smear
20   samples were to be taken from area surfaces which the scans identified as highest in radioactivity.
21            100.   For Class 2, HPs were supposed to take static scan and smear samples in a
22   systematic grid pattern from the higher sections of the walls, i.e., above 2 meters. Class 3 areas
23   were considered the ceiling and roof. Scans and smears were to be taken of these areas, but without
24   requiring the strict grid patterns of a Class 1 or 2 designation.
25         4. Proper building survey procedure was not followed.
26            101.   Anthony Smith was assigned to perform a large number of building surveys.
27   Sometime between the summer of 2010 and early 2011, he was assigned to do building surveys in
28   Building 707, several buildings and building footprints throughout the 500 series and Buildings


                                FIFTH AMENDED CLASS ACTION COMPLAINT - 25
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 30 of 101




 1   351, 351A, 411, 401, 414, 406, 144, 146, 130, 1
 2   supervisor, Steve Rolfe, told his survey team that consisted of Jeff Rolfe, Rick Zahensky and
 3   Smith, not to worry about doing Class 2 or 3 scans and smears at all. Rather, they were instructed
 4

 5   count," meaning they should allow the scanner to operate in order to obtain data, but that the
 6   scanner should be stationary rather than doing a systematic survey of the area as required. Smith
 7   and his co-workers followed instructions by refraining from undertaking proper Class 2 and 3
 8   scans and thus, reporting fraudulent data for the Class 2 and Class 3 scans for nearly all buildings
 9   at Hunters Point.
10          102.    When Smith challenged this practice, Tetra Tech HP supervisor Steve Rolfe told
11

12

13   114, 145, 130, 439, 366, and 813.
14      5. Fraudulent Data Reporting
15          103.    The contract between the Navy and TETRA TECH required the company to do
16   scans for radioactive contaminants of buildings, developed areas, and areas of open soil. Rather
17   than following proper protocols for conducting such scans, TETRA TECH directed its employees
18   to alter scan data that returned either a reading too high, which would then require additional
19   expensive remediation, or a reading too low which would raise concerns as to the scan       integrity
20   and thus the potential for having to repeat the scan.
21          104.    Anthony Smith personally witnessed HP Tina Rolfe changing scan results so that
22   they would fall within acceptable limits, i.e., not too high but not too low to raise suspicions. One
23   time when Smith was downloading data from his equipment onto a computer, he came up behind
24   Tina Rolfe and saw her working on a computer, changing readouts from a Ludlum 2350.
25          105.    Smith estimates that the HPs downloaded thousands of scan results per day. He
26   states that changing these scan numbers was a very easy thing to do. He also saw her changing
27   numbers on readings from a Ludlum 2360 (which collects surveillance data for alpha and beta
28   radiation). The fact that TETRA TECH


                               FIFTH AMENDED CLASS ACTION COMPLAINT - 26
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 31 of 101




 1   among the HPs. Both HPs Ray Roberson and Joe Cunningham told Smith that they were aware
 2   that scan results were being altered. Senior HP Donna Watson observed Tetra Tech Supervisor
 3   Hubbard changing scan readings taken in the field on a computer as early as 2007 or 2008.
 4          106.    Smith observed that Tina Rolfe was directed to change the numbers by her
 5   husband, Steve Rolfe, a Tetra Tech HP supervisor. Several times he heard Steve Rolfe say of one
 6                                                                                          ed that it be
 7   altered to be lower, to be closer to the background levels. Tetra Tech HP supervisor Justin Hubbard
 8   was also aware of the alterations. Smith complained about the scan results being changed, and
 9   Hubbard told him that Tetra Tech was doing it everywhere else on the Shipyard.
10          107.    Smith reports that Senior HP Rick Zahensky told him he also changed scan result
11   numbers for an extended period, involving many months, if not years. On numerous occasions
12   Zahensky took a computer home in order to change scan results overnight. Zahensky told Smith
13

14

15

16   when numbers remained too high or too low.
17          108.    TETRA TECH also violated proper protocol by holding up the delivery of the scan
18   results to the project management office. Proper procedure was that the scan results were to be
19   submitted to the office by the end of each day on thumb drives. However, rather than submit scan
20

21   manipulate results that were deemed too high or too low. When Zahensky was given the scan
22   results to take home in the evening, the thumb drive was not submitted until the following day or
23   later. The management office had no objection to the tardy delivery of the scan results since their
24   fraudulent manipulation was done at the direction and insistence of TETRA TECH               -level
25   onsite project management.
26          109.    Bert Bowers, the former                                               RSOR
27   given a Declaration, each fact in which is incorporated by this reference as though fully set forth
28   herein. (See Exhibit 3). He states that a lab technician, Neil Barrett, and a lab supervisor, Phil


                               FIFTH AMENDED CLASS ACTION COMPLAINT - 27
            Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 32 of 101




 1   Smith, came to him on separate occasions complaining that they were being directed by upper-
 2

 3   sample analyses and scans. Bowers directed the employees to go back to the project management,
 4   talk with them, and come back to Bowers if they were not satisfied. At that time, Bowers had not
 5   been aware project management had been ordering the falsification of samples and scan results.
 6   (Bowers Dec. ¶54)
 7                                             ADMISSIONS SUBSTITUTING
        CLEAN SOIL FOR RADIATIVE SOIL IN SUPERVISOR
 8                      FEDERAL CRIMINAL GUILTY PLEA
 9   110.    I, Justin E. Hubbard, and the United States Attorney's Office for the Northern District
10          of California (hereafter "the government") enter into this written Plea Agreement (the
11          "Agreement") pursuant to Rule 11(c)(1)(A) and 11(c)(1)(B) of the Federal Rules of
12          Criminal Procedure:
13          The Defendant's Promises
14
                (1) I agree to plead guilty to Count One of the captioned Information charging
15                  me with destruction, alteration, or falsification of records in federal
                    investigations and bankruptcy, in violation of 18 U.S.C. § 1519. I agree that
16
                    the elements of the offense are as follows: (1) I knowingly altered, falsified,
17                  or made a false entry in a record or document; (2) with the intent to impede,
                    obstruct or influence the investigation or proper administration of any
18
                    matter or in contemplation of or in relation to any such matter; (3) within
19                  the    jurisdiction    of     an    agency     of    the   United      States.
20
                    I agree that the maximum penalties are as follows:

21                 a.   Maximum prison term                        20 years
22                 b.   Maximum fine                               $250,000, or twice gain/loss
                   c.   Maximum supervised release term            3 years
23                 d.   Restitution                                To be determined
24                 e.   Mandatory special assessment               $100
                   f.   Forfeiture
25

26
                (2) I agree that I am guilty of the offense to which I am pleading guilty and I
                    agree that the following facts are true:
27                  I have been working in the nuclear industry since approximately 1989,
28          after completing my formal education. During my twenty-five years in the
            industry, I have conducted decontamination work at nuclear power plants,

                               FIFTH AMENDED CLASS ACTION COMPLAINT - 28
     Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 33 of 101




     medical laboratories handling radioactive material,                              ,
 1
     among other activities. During that same period, I have received training in
 2   radiation contamination control, the proper handling of radiological waste, and
 3
     the assessment of radionuclides in the environment. I have also supervised others
     in these activities.
 4           In approximately 1994 or 1995, I began performing nuclear remediation
 5   work at the former Hunter
     Bayview District of San Francisco, California. My first employer at HPNS was
 6

 7   with New World, I was hired by Tetra Tech EC, Inc.
     Radiological Task Supervisor at HPNS. As a supervisor at Tetra Tech, I was
 8

 9   radiological remediation of soil at HPNS. I was aware that Tetra Tech had been
10
     hired
     remediation at HPNS. My employment with Tetra Tech terminated in December
11   2013. [Emphasis Added]
12          While working for Tetra Tech, I reported to a Tetra Tech HPNS Project
     Manager, and a Tetra Tech HPNS Lead Superintendent
13
     I supervised worked for Tetra Tech subcontractor Radiological Survey &
14
             I understood that the radiological remediation of HPNS was being
15
     conducted by Tetra Tech for the U.S. Navy under established sampling guidelines
16   and protocols. My job at HPNS required me comply with a Task Specific Plan
     ("TSP") which identified, for a Building Series or Area, the number and type of
17
     survey units that were to be sampled at specific locations. In general, I would
18   receive directions on a daily basis, including a survey unit map, identifying the
19   sampling locations for a particular survey unit. Once the Tetra Tech engineers
     marked these locations, I would supervise the sampling of them by my RCTs.
20
             The RCTs were expected to take soil from each marked sampling location,
21   bag and label the sample, and then send it to a laboratory for an analysis of, among
     other data, any radionuclides of concern. Chain of custody ("COC') forms and
22
     tags showing the precise location of each soil extraction as identified on the survey
23   map were required for each sample. I was aware that information from the chain
     of custody forms, including the sample locations, was incorporated into the
24
     sampling analysis reports prepared by Tetra Tech and emailed to the U.S. Navy.
25           During my work at HPNS, I was aware of U.S. Navy testing protocols
26   which mandated that if a laboratory analysis determined a sample of
     collected soil to be "hot"--that is, containing a higher-than-allowable level of
27   radionuclides of concern--then additional remediation, including more
28   sampling, of that survey unit was to be undertaken until all new collected
     samples passed laboratory analysis. [Emphasis Added]

                        FIFTH AMENDED CLASS ACTION COMPLAINT - 29
     Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 34 of 101




             During 2012, in direct contravention of the relevant U.S. Navy testing
 1
     protocols, I obtained "clean" dirt from an area north of Buildings 253 and
 2   211 at HPNS and substituted it for dirt taken from survey units in the North
 3
     Pier area of HPNS. To effect this illegal switching, I drove my company truck
     to the area north of Buildings 253 and 211 and filled a five-gallon bucket with
 4   "clean" serpentinite soil from an area I knew to be outside the relevant
 5   marked survey unit. I then drove the clean dirt back to a "conex box"-style
     trailer. Once I was inside the conex, I emptied the "legitimate" soil samples
 6

 7   and substituted the clean serpentinite soil into each sampling bag. [Emphasis
     Added]
 8
             I did not alter the markings made earlier on the sampling bags by the
 9   RCTs, which included the sample number, time, and date. I then placed a bar
10
     code sticker on an outer bag for each sample. A copy of this bar code sticker
     was also affixed to a chain of custody ("COC") form for each sample. The
11   sticker was meant to identify the survey unit location the soil was taken from. By
12   switching the soil inside the sampling bag, I knew that the data on the COCs,
     many of which I signed, was false. I also knew that the false data on these
13
     COCs was incorporated into maps and reports made by Tetra Tech and
14   submitted to the U.S. Navy for the purpose of demonstrating that the area
     had been successfully remediated. [Emphasis Added]
15
             On or about May 31, 2012, I fraudulently switched soil for four survey
16   units on the North Pier of HPNS: Survey Units 1,8,10, and 11. For Survey
     Unit I, specifically recall replacing the soil samples with soil I had collected
17
     from a clean area. [Emphasis Added]
18
         (3) I agree to give up all rights that I would have if I chose to proceed to trial,
19           including the rights to a jury trial with the assistance of an attorney; to
20
             confront and cross-examine government witnesses; to remain silent or
             testify; to move to suppress evidence or raise any other Fourth or Fifth
21           Amendment claims; to any further discovery from the government; and to
22           pursue any affirmative defenses and present evidence.
     18.     I confirm that my decision to enter a guilty plea is made knowing the
23
     charges that have been brought against me, any possible defense, and the benefits
24   and possible detriments of proceeding to trial. I also confirm that my decision 10
     plead guilty is made voluntarily, and no one coerced or threatened me to enter into
25
     this Agreement       (See Exhibit 4)
26

27

28



                        FIFTH AMENDED CLASS ACTION COMPLAINT - 30
            Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 35 of 101




        TETRA TECH EC INC. ADMISSIONS SUBSTITUTING CLEAN SOIL FOR
 1
      RADIATIVE SOIL IN SUPERVISOR                FEDERAL CRIMINAL
 2                               GUILTY PLEA

 3   111.    I, Stephen C. Rolfe, and the United States Attorney's Office for the Northern District of

 4          California (hereafter "the government") enter into this written Plea Agreement (the

 5          "Agreement") pursuant to Rule 11(c)(1)(A) and 11(c)(1)(B) of the Federal Rules of

 6          Criminal Procedure:

 7          The Defendant's Promises

 8
               (1) I agree to plead guilty to Count One of the captioned Information charging
                   me with destruction, alteration, or falsification of records in federal
 9                 investigations and bankruptcy, in violation of 18 U.S.C. § 1519. I agree that
10                 the elements of the offense are as follows: (1) I knowingly altered, falsified,
                   or made a false entry in a record or document; (2) with the intent to impede,
11
                   obstruct or influence the investigation or proper administration of any
12                 matter or in contemplation of or in relation to any such matter; (3) within
                   the jurisdiction of an agency of the United States.
13
                   I agree that the maximum penalties are as follows:
14                     a. Maximum prison term                     20 years
15
                       b. Maximum fine                            $250,000, or twice gain/loss
                       c. Maximum supervised release term 3 years
16                     d. Restitution                             To be determined
17                     e. Mandatory special assessment                   $100
                       f. Forfeiture
18
                (2) I agree that I am guilty of the offense to which I am pleading guilty and I
19
                    agree that the following facts are true.
20                  In or about September or October 2007, I was hired by Radiological
            Survey and Remedial Services, LLC., commonly known as RSRS. Thereafter, in
21
            approximately 2008, I became a supervisor at Tetra Tech EC, Inc. ("Tetra
22          Tech"), in charge of a team of radiation control technicians ("RCTs") engaged in
            the radiological remediation of soil at the former Hunters Point Naval Shipyard
23
            ("HPNS") located in the Bayview District of San Francisco, California. I served
24          in that role until approximately August 2014. I was aware that Tetra Tech had
25
            been hired by the United States Navy ("U.S. Navy") to perform the radiological
            remediation at HPNS. [Emphasis Added]
26                  While working for Tetra Tech, I reported to a Tetra Tech HPNS Project
27          Manager, and a Tetra Tech HPNS Lead Field Superintendent, among others.
            During this time period, RSRS was a sub-contractor of Tetra Tech and I
28
            supervised several RSRS RCTs.


                              FIFTH AMENDED CLASS ACTION COMPLAINT - 31
     Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 36 of 101




              I understood that the radiological remediation of HPNS was being
 1
     conducted by Tetra Tech for the U.S. Navy under established sampling guidelines
 2   and protocols. My job at HPNS required me to comply with a Task Specific Plan
 3
     ("TSP") which identified, for a Building Series or Area, the number and type of
     survey units that were to be sampled at specific locations. In general, I would
 4   receive directions on a daily basis, including a survey unit map, identifying the
 5   sampling locations for a particular survey unit. Once the Tetra Tech engineers
     marked these locations, I would supervise the sampling of them by my RCTs.
 6
              Once the engineers had marked the survey unit sampling locations, the
 7   RCTs were expected to take soil from each marked sampling location, bag and
     label the sample, then send it to a laboratory for an analysis of, among other data,
 8
     any radionuclides of concern. Chain of custody forms and tags showing the
 9   precise location of each soil extraction as identified on the survey map were
10
     required for each sample. In addition to these chain of custody forms and tags, I
     was also required to fill out a daily "Building/Site Area Report and Survey Unit
11   Tracking Sheet ('survey unit tracking sheet')," which indicated the number of
12   samples taken each day from a specific survey unit to document my team's daily
     activities. I was aware that information from the chain of custody forms, including
13
     the sample locations, was incorporated into the sampling analysis reports made
14   by Tetra Tech and emailed to the U.S. Navy.
              During my work at HPNS, I was aware of U.S. Navy testing protocols
15
     which mandated that if a laboratory analysis determined a sample of collected soil
16   to be "hot"-that is, containing a higher than allowable level of radionuclides of
     concern-then additional remediation, including more sampling, of that survey unit
17
     was to be undertaken until all new collected samples passed laboratory analysis.
18            During 2012, I told the RCTs on my team to get "clean dirt" from areas
19   known to be clean and taken from outside the marked survey unit areas to use as
     substitute samples for the dirt from the marked survey unit. did this so that the
20
     survey unit would pass the laboratory analysis and not require further remediation.
21   [Emphasis Added]
              I am aware of at least two different sources of dirt for clean samples,
22
     "green dirt" from certain locations known to be clean and "brown dirt" from a pile
23   formerly located on H Street, southeast of Building 606 at HPNS. During this
     time period, I estimate that I told my RCTs to get clean dirt outside the
24
     designated survey units on approximately twenty occasions. On multiple
25   occasions the switching of this dirt was done inside a "conex" trailer on site
26   in my presence. I knew on these occasions that the soil locations reported in
     the chain of custody forms and the survey unit tracking sheets for these
27   samples were false, that is, that the locations reported on the forms regarding
28   where the soil came from were untrue. I would estimate that there were
     between ten to twenty occasions when saw a chain of custody from being

                       FIFTH AMENDED CLASS ACTION COMPLAINT - 32
            Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 37 of 101




            filled out when I knew the data on the form was inaccurate. I directed the
 1
            RCTs to switch soil for samples 81-100 for Survey Unit 22, taken on August
 2          23, 2012. On that occasion, I falsified data on the survey unit tracking sheet
 3
            in that] stated on the form the soil came from within that Survey Unit when
            I know it did not. I also know that the sampling data from Survey Unit 22
 4          incorporated into the map and analyses sent by Tetra Tech to the U.S. Navy
 5          on August 29, 2012 was false. [Emphasis Added]
                    I did not receive extra compensation for substituting "clean" soil for
 6
            potentially contaminated soil in a survey unit. My motivation came from
 7          pressure applied by the Tetra Tech supervisors. One told me on multiple
            occasions to "get the hell out of that area," in reference to a particular survey
 8
            unit that was not testing clean. Another told me on more than one occasion
 9          that we were "not remediating the whole goddam site." An Assistant HPNS
10
            Project Manager told me on numerous occasions to "get clean dirt." I
            understood these statements as a direction to go outside the appropriate survey
11          unit and get dirt from other areas that was known to be clean, that is not containing
12          excessive levels of radiation. I knew that my conduct would impede the proper
            investigation and administration of the radiological remediation being undertaken
13
            by the U.S. Navy at HPNS. [Emphasis Added]
14
                (3) I agree to give up all rights that I would have if I chose to proceed to trial,
15                  including the rights to a jury trial with the assistance of an attorney; to
                    confront and cross-examine government witnesses; to remain silent or
16
                    testify; to move to suppress evidence or raise any other Fourth or Fifth
17                  Amendment claims; to any further discovery from the government; and to
                    pursue any affirmative defenses and present evidence.
18
            18.     I confirm that my decision to enter a guilty plea is made knowing the
19          charges that have been brought against me, any possible defense, and the benefits
20
            and possible detriments of proceeding to trial. I also confirm that my decision 10
            plead guilty is made voluntarily, and no one coerced or threatened me to enter into
21          this Agreement. [Emphasis Added] (See Exhibit 5)
22

23   A. CONSPIRACY
24          112.   On or about October 2, 2008, the Bay Area Air Quality Management District fined

25   DEFENDANT LENNAR $515,000 because of the land

26   asbestos dust at Hunters Point Shipyard. Although monitoring was supposed to begin in July 2005,

27   LENNAR                  resulted in the absence of any evidence as to what exactly the asbestos

28   dust levels were at the site prior to September 2006. Nevertheless, despite such absence of any


                               FIFTH AMENDED CLASS ACTION COMPLAINT - 33
                 Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 38 of 101




 1   baseline level of asbestos dust level, LENNAR proceeded to undertake soil removal and surface
 2   grading in a location directly adjacent to a local K-12 school where children played and studied,
 3   with only a chain link fence separating them from                                machinery and the harmful dust
 4   emitted as a result.9
 5              113.     Bay View Hunters Point residents asked the air district to address their concerns
 6                                                repeated asbestos dust violations that were detrimentally
 7   impacting their community.
 8              114.     An October 2, 2008 Air District press release claimed that the settlement between
 9   the Air District and LENNAR was
10

11   deter the kind of conduct Lennar engaged in that led                                     Air District spokesperson
12   Lisa Fasano told the Guardian that
13

14              115.     Fasano told the Guardian:
15   to maintain air monitoring systems appropriately; failing to maintain wash stations properly and
16                                                                                                           ENNAR was
17   required to monitor asbestos dust at their worksite and ensure that vehicles leaving the site were
18   washed down properly so that the asbestos dust would not navigate out from the site. LENNAR
19   penalty was based on the type, duration and negligence of such violations.
20              116.     Today, DEFENDANT LENNAR is again not only engaging in the same violations
21   of failing to mitigate toxic dust, but they have also failed to comply with their Proposition 65
22   requirement of notifying the community of the potential hazards of their work engagement.
23              117.                                                    beyond egregious, given their knowledge of
24   DEFENDANT TETRA TECH                                       leaving toxic radiative soil in the shipyard.
25   B. Pattern and Practice of Violations of Proposition 65
26              118.     PLAINTIFFS

27   requirements under Proposition 65 as recently as June 2020 where DEFENDANT LENNAR had

28
     9
         https://sfbgarchive.48hills.org/sfbgarchive/2008/10/02/air-district-fined-lennar-half-million-dollars-last-month/

                                      FIFTH AMENDED CLASS ACTION COMPLAINT - 34
              Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 39 of 101




 1   been engaging in a pattern and practice Proposition 65 violations since July 2005 which from that
 2   time, has been causing PLAINTIF                     injuries, damages and harms, including a significantly
 3   heightened and well-founded fear of contracting cancerous conditions.
 4           119.
 5   levels greater than 16,000 structures per cubic meter in recent weeks. This is the concentration
 6

 7   detected by Parcel A air monitors reached critical levels warranting work suspensions, but Lennar
 8   Corp. refused to shut down shipyard operatio              10
 9           120.
10                                           ries of work suspensions due to elevated asbestos levels detected
11   by the system of air monitors on the base operated by both Lennar and the Bay Area Air Quality
                                11
12

13           121.
14   Health that included no laboratory tests for arsenic, lead or pulmonary function tests, exposed
15   workers and school children were deemed
16

17           122.
18   understand why Lennar did not shut down construction operat                         Mike Wall, Enforcement
                                                                     12
19

20           123.                                                                               in Parcel A and
21   Parcel A-1, on account of representations from the EPA and the San Francisco Department of
22   Public Health, as represented by Amy Brownell and advised by UCSF Medical doctors, led by
23   John Balmes, MD. Each of these entities and individuals hold a conflict of interest, as some have
24   received and are receiving monetary remuneration from LENNAR.
25           124.     On April 21, 2021, at 4:37:26 PM, the undersigned attorney for PLAINTIFFS
26   received an email from Bradley Angel, Executive Director of Greenaction for Health and
27
     10
        https://sfbayview.com/2007/03/bvhp-fights-dirty-transfer-development-of-hp-shipyard/
28   11
        Id.
     12
        Id.

                                     FIFTH AMENDED CLASS ACTION COMPLAINT - 35
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 40 of 101




 1   Environmental Justice, communicating the response Greenaction received from the EPA with
 2   respect to questions posed
 3   if Lennar, or anyone else, is allowed to be moving dirt with bulldozers etc. on parcels that have
 4

 5          125.    On Wed, April 21, 2021 at 22:53, Yolanda Anita Sanchez, MS, MPA, US
 6   Environmental Protection Agency Community Involvement for Superfund representative replied:
 7          The Navy is performing cleanup work on many Parcels at the Hunters Point
            Naval Shipyard site. This work includes digging up (or excavating) potentially
 8          contaminated soils, backfilling areas with imported soils, and staging/moving soil
 9
            around onsite. A little more specifically:

10              The Navy is finishing work on Parcel E-2, which includes work to complete
                the soil cover (using imported soil). This ongoing work on Parcel E-2 is
11
                briefly described in the July 2020 Parcel E-
12              website link ). Parcel E-2 is not part of the areas that need to be addressed by
                the radiological retesting work. This work is an essential part of the remedy
13              for Parcel E-2.
                The Navy is completing clean-up work on chemically contaminated soils on
14
                Parcel E, which includes backfilling areas with imported soil. The Navy
15              described its work on Parcel E in a series of three fact sheets in Fall 2019 (see
                                          here). These portions of Parcel E are not areas that
16              need to be addressed by the radiological retesting work. This work is an
                essential part of the remedy for Parcel E.
17
                                                                                          On
18              Parcel G, this radiological retesting work began in August 2020. It is
                currently paused due to the winter rains, but it should start again soon.
19
            For all this ongoing work, the Navy has dust management plans and is performing
20
            dust/air monitoring.
21
            All areas of Parcel A are no longer part of the Superfund site and the Navy has
22          transferred the Parcel for redevelopment. These areas are suitable for work,
23
            recreation, and residential use, including construction. The Office of Community
            Investment and Infrastructure (successor agency to the San Francisco
24          Redevelopment Agency) is redeveloping Parcel A, working with its development
            partners. (See Exhibit 6)
25
            126.     As the above EPA communication makes plain, despite the existence of residual
26
     radioactive contamination on Parcel A, LENNAR, along with DEFENDANT FIVE POINT
27
     HOLDINGS, LLC persists in its excavation and development of its own property located within
28
     the still contaminated Parcel A.

                               FIFTH AMENDED CLASS ACTION COMPLAINT - 36
                Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 41 of 101




 1              127.      DEFENDANT LENNAR and DEFENDANT FIVE POINT HOLDING, LLC, as
 2                                 at all relevant times, knew, or should have known that the EPA has
 3   documented and published radioactive material found in September 2018 on Parcel A:
 4       Radiological Contamination the Navy has found glow-in-the-dark dials and markers during
 5   several excavations. These devices were painted with radium, which is a radioactive material that
 6   is no longer used. The Navy has excavated the two areas most likely to have such devices; there
 7   may be more buried throughout the landfill. The radiation levels from these devices are low and
 8   do not pose a risk to human health or the environment if they remain underground                 (See Exhibit
 9   16 EPA FACT SHEET Hunters Point Naval Shipyard Parcel E-2 Landfill: Remedy and
10   Management);                                  link5 ( this ongoing work on Parcel E-2 is briefly described
11   in the July 2020 Parcel E-2 fact sheet.
12            -in-the-            ).
13              128.      On or about September 14, 2018, DEFENDANT LENNAR and DEFENDANT
14   FIVE POINT HOLDING, LLC,                                                                             A highly
15   radioactive object has been discovered at the former Hunters Point Naval Shipyard next to a
16   housing area that has been declared safe and free of radioactive contamination for more than a
17   decade.       The object      a radium deck marker about the size of a silver dollar, 1½ inches across
18         was unearthed Tuesday on a grassy slope beneath a stretch of newly built condos, less than a
19

20               The housing area is known as Parcel A. But the discovery of a radium device is startling
21   because the city and multiple government agencies have said for years that any contamination on
22   Parcel A was cleaned up long ago. The Navy transferred the 75-acre parcel to the city in 2004. The
23   land is now owned by home builder and developer Lennar Corp. Public officials have repeatedly
24   assured residents that no harmful radioactivity exists near their homes and they have nothing to
                         13
25   worry about.                      -shaped marker, less than two inches in diameter, was reportedly found
26   10 inches deep at Donahue St. and Galvez Ave., behind a fence close to new homes and the
27   construction site for 150 more housing units          [A] radium-laced deck marker emerged less than a
28   5
         https://www.bracpmo.navy.mil/brac_bases/california/former_shipyard_hunters_point/documents1.html#Parcele
     13
          https://www.sfchronicle.com/bayarea/article/Radioactive-object-found-near-homes-at-Hunters-13228476.php

                                    FIFTH AMENDED CLASS ACTION COMPLAINT - 37
                Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 42 of 101




 1   foot underground near 300 new homes, according to the San Francisco Chronicle. The location
                                                                               14
 2

 3   C. Conspiracy: EPA CA Region 9, LENNAR, and Amy Brownell OF SFDPH
 4              129.     Since at least May 14, 2009, DEFENDANT LENNAR and DEFENDANT FIVE

 5   POINT HOLDING, LLC,

 6                                                                             and John Balmes, MD, to harm

 7   PLAINTIFFS as residents of Bayview Hunters Point. Proof of this conspiracy beyond a pixel of a

 8   doubt is found in a series of emails between Mark Ripperda, EPA CA Region 9, LENNAR, and

 9   Amy Brownell OF SFDPH. (See Exhibit 7 Emails Ripperda)

10              130.     DEFENDANT LENNAR and DEFENDANT FIVE POINT HOLDING, LLC

11                                       relevant times, in carrying out their agreement, and engaging in overt

12   acts to further and perpetuate the illegal conspiracy, wrote the following email exchanges with co-

13   conspirator, Mark Ripperda and Amy Brownell:

14              1) May 14, 2009, 3:37 p.m.
15              From: Mark Ripperda, EPA Region 9
16              To: Jeff Austin, Lennar Corp. employee
17

18
                *Note: The Nation of Islam operates a school for children ages 3 to 18 that is located next
19
                to the Hunters Point Naval Shipyard in the Bayview Hunters Point community.
20
                2) June 24, 2009, 10:00 a.m.
21
                From: Mark Ripperda, EPA Region 9
22
                To: Rob Balas, principal of Iris Environmental, Inc., consultant to the Lennar Corp.
23
                Re: Asbestos data flow chart call        6/22
24

25              Lennar monitors so that we can do 16 filters from the City. This will also help lower the
26              worst case
27              3) Oct. 28, 2009, 1:26 p.m.

28
     14
          https://www.bizjournals.com/sanfrancisco/news/2018/09/14/highly-radioactive-object-hunters-point-lennar.html

                                     FIFTH AMENDED CLASS ACTION COMPLAINT - 38
     Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 43 of 101




     From: Mark Ripperda, EPA Region 9
 1
     To: Rob Balas, principal of Iris Environmental, Inc., consultant to the Lennar Corp.
 2
     Re: Hunters Point data re-analysis
 3
                             he BAAQMD [Bay Area Air Quality Municipal District] and the
 4
     City on November 3, and would like to meet with you soon thereafter to discuss the details
 5
     and talking points. I prefer to keep our message as simple as possible and stay away from
 6   health assessments and from shutdown days. Something along the lines of: Our analysis
 7

 8   than what the Air District assumed in setting the trigger levels.* Thus the Air
 9   methods and levels are appropriate and we will defer all regulatory issues concerning

10
     asbestos to the District.

11
                                                                                      adverse health
12
                                                                                 Quality Municipal
13
     District that require the shutdown of redevelopment activities by the Lennar Corp.at the
14
     Hunters Point Naval Shipyard when an air monitor detects 16,000 or more asbestos fibers
15
     in a cubic meter.
16   4) May 29, 2009, 4:16 p.m.
17   From: Rob Balas, principal of Iris Environmental, Inc., consultant to the Lennar
18   Corp.
19   To: Mark Ripperda, EPA Region 9

20
     Subject: Re: Hunters Point     Follow-                   conference call

21
     different counting rules as it pertains to the fiber distributions, it is unlikely that we would
22
     use this initial evaluation to reach publicly communicable risk conclusions       say by using
23
     any found correlation to draw risk conclusions about current AHERA* dataset. To make
24
     any conclusions, a more robust, statistically significant sampling would need to be
25
     conducted. Even then, robust risk conclusions, ready for public consumption, may be
26   impossible without activity-based sampling.* Ultimately this will be a policy management
27

28



                         FIFTH AMENDED CLASS ACTION COMPLAINT - 39
     Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 44 of 101




     *Notes: AHERA stands for Asbestos Hazard Emergency Response Act and refers to
 1
     onemethod of counting asbestos fibers in a given sample of dust.
 2
     San Francisco Department of Public Health email excerpts: Asbestos exposure
 3
     coverup
 4
     1) Jan. 19, 2007, 8:26 a.m.
 5
     From: David Rizzolo, San Francisco Department of Public Health
 6   To: Amy Brownell, San Francisco Department of Public Health
 7   Cc: Rajiv Batia, San Francisco Department of Public Health
 8   Subject: Re: Fwd: worst case exposure assumption
 9

10
     would have to get the okay from Gordon Ball. the big problem i see is that measurements
     that were low by PCM* often turn out to be very high when reanalyzed by TEM. this is not
11
     a problem with OSHA because OSHA does not recognize TEM measurements. however,
12
     explaining to workers what this new information means for them can be a problem
13

14
     address.
15
                                                                                                  we
16   are legitimizing the allegations. it seems to me that the available facts are on our side, so
17   we should stay away from trying to create more data. more data might not help us. we can
18   talk
19   2) Oct. 13, 2006, 3:52 p.m.

20
     From: Amy Brownell, San Francisco Department of Public Health
     To: Sheila Roebuck and Jeff Austin, Lennar Corp. employees
21
     Subject: very, very rough draft
22
                                                                                               , lack
23
     of monitors, etc. Go ahead and change any way you want. I may change some of it back
24
                                                                                         monitoring
25
     information                                                                                   if
26   specifically asked in a public meeting, I will be willing to verbally state the facts related to
27   worker
28



                        FIFTH AMENDED CLASS ACTION COMPLAINT - 40
            Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 45 of 101




            EPA email excerpt: Concocting reasons for the Lennar redevelopment plan to move
 1
            forward
 2
            1) Nov. 3, 2009, 12:10 PM
 3
            From: Mark Ripperda, EPA Region 9
 4
            To: Rob Balas, principal of Iris Environmental, Inc., consultant to the Lennar Corp.,
 5
            and Amy Brownell
 6                                                                                    -analysis
 7

 8                                                                                     do you see any
 9

10
            2) Nov. 4, 2009 9:25 a.m.
            From: Mark Ripperda, EPA Region 9
11
            To: Rob Balas, principal of Iris Environmental, Inc., consultant to the Lennar Corp.
12
            RE: HP [Hunters Point] asbestos re-analysis conclusions (2).doc.
13

14

15
            need a different focus for meeting with both the NOI [Nation of Islam, administrator of the
16          school located next to Hunters Point Shipyard] and the greater community. The conclusions
17          for general communication will probably stay similar, with one addition, a statement that
18          EPA sees no reason to stop the development.
19          (See Exhibit 7 ) Emails Show Criminal Conspiracy by EPA, Region 9 and San Francisco

20
            Health Department Officials to Cover-up Dangers of the Lennar Corp.'s Development
            Project at the Hunters Point Naval Shipyard Officials Suppress Data Showing Asbestos
21

22

23
            131.   DEFENDANT LENNAR and DEFENDANT FIVE POINT HOLDING, LLC
24
                                                      engaged in illegal patterns and practices of
25
     environmental violations throughout the United States that are substantially similar to the
26

27
     developing in the Bayview Hunters Point vicinity.
28



                              FIFTH AMENDED CLASS ACTION COMPLAINT - 41
               Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 46 of 101




              This ugly 23-pound fragmentation bomb was found 2 feet under the surface in the
 1
              yard of a house being built by Lennar in 2007 in an upscale subdivision in Orlando,
 2            Florida. It was one of many live, undetonated munitions including bombs up to 500
 3
              pounds, rockets, rifle grenades and incendiary bombs found on the land, which had
              been a World War II bombing range. Families that had already moved into the
 4            subdivision discovered Lennar had neglected to investigate the property before
 5            building 54 homes there. Homebuyers were furious when bombs were found on all
              54 lots. Now Lennar is refusing to ensure cleanup of dangerous conditions at the
 6
              Hunters Point Shipyard in San Francisco prior to constructing thousands of new
 7            upscale condos. Photo: Orlando Channel 13
              Lennar is facing lawsuits in Texas, Florida, Arizona and San Diego, California,
 8
              where it has built on toxic land. In Orlando, Florida, Lennar built homes on top of
 9            a World War II bombing range. People began to find undetonated bombs
10
              underneath their homes, including a 23-pound fragment bomb. The City of Orlando
              called for a forced evacuation of surrounding homes and a day care center. 15
11

12
     A. PLAINTIFFS RELIED ON LENNAR FIVE POINT                                      FRAUD

13
          1. Conflict of Interest:

14
              132.      DEFENDANT LENNAR and DEFENDANT FIVE POINT HOLDING, LLC

15
                                                                 pursuant to San Francisco Board of Supervisors

16
     Resolution Article 3116 were paying $197 per hour for consultation and site visits by Amy

17
     Brownell, Environmental Engineer at San Francisco Department of Public Health, (SFDPH). This

18
     conflict of interest prompted a civil Grand Jury for 2010-2011, to admonish San Francisco:

19            Finding 2: The Jury found the City has placed itself in a potentially compromising
              situation with Lennar where in essence the wolf is paying the shepherd to guard
20
              the flock. By having the developer, Lennar, reimburse the city for monitoring
21            expenses associated with the HPS redevelopment project, the SFDPH has created

22   15
        https://sfbayview.com/2011/03/emails-show-regulators-conspiring-with-lennar-to-cover-up-shipyard-
     development-danger/
23   16
        Article 31-SEC. 3108. FEES.
        The Director is authorized to charge the following fees to defray the costs of document processing and review,
24
     consultation with Applicants, and administration of this Article: for Fiscal Year 2010-2011, the fees are as follows:
     Application Fee = $592 for up to three hours of document review/consultation and $197 for each additional hour,
25
     including site visits. No later than April 15 of each year, the Controller shall adjust the allowable fees to reflect changes
     in the relevant Consumer Price Index, without further action by the Board of Supervisors. In adjusting the fees, the
26
     Controller may round these fees up or down to the nearest dollar, half-dollar or quarter-dollar. The Director shall
     perform an annual review of the fees scheduled to be assessed for the following fiscal year and shall file a report with
27
     the Controller no later than May 1st of each year, proposing, if necessary, an adjustment to the fees to ensure that costs
     are fully recovered and that fees do not produce significantly more revenue than required to cover the costs of operating
28
     the program. The Controller shall adjust fees when necessary in either case.
     (Added by Ord. 6-05, File No. 041664, App. 1/8/2005; Ord. 204-10, File No. 100575, App. 8/3/2010)

                                      FIFTH AMENDED CLASS ACTION COMPLAINT - 42
                Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 47 of 101




 1
                proactively and impartially enforce environmental health regulations even when
 2              it might adversely impact Lennar. Public trust in the SFDPH has been further
                jeopardized by its failure to update its website in a timely manner, and its apparent
 3              reluctance to comment publicly on the best method to deal with the cleanup of
                Parcel E 2.17
 4

 5
                133.    DEFENDANT LENNAR and DEFENDANT FIVE POINT HOLDING, LLC
 6
                                                          also committed a fraud in the context of their conflict
 7
     of interest with scientists and medical doctors at the University of California, San Francisco, led
 8
     by Dr. John Balmes. Dr. Balmes was also paid by LENNAR, an important fact which Dr. Balmes
 9
     later disclosed. Dr. John Balmes, the UCSF scientist providing advice to the Mayor and SFDPH,
10
     permitting LENNAR to dig, admitted:                                                    ed my relationship
11
     with Lennar regarding asbestos dust levels during the grading of Parcel A as an early step
12
     in residential development at the former Hunters Point Naval Shipyard. [Emphasis Added]
13

14

15

16              article and made me aware that I had unintentionally misrepresented my
                relationship with Lennar regarding asbestos dust levels during the grading of
17
                Parcel A as an early step in residential development at the former Hunters Point
18              Naval Shipyard. I was asked by the San Francisco Department of Public Health
                and the California Department of Public Health to provide advice about the issue
19              of asbestos dust generation during Parcel A construction in 2006-2007. I said at a
                public meeting on 1/28/2020 that I had not been paid for this consulting work.
20
                When I made that statement, I did not remember that the UCSF Division of
21              Occupational and Environmental Medicine had been reimbursed for the time I
                spent on this work. I now want to make a sincere apology to the Bayview/Hunters
22              Point community and to Dr. Ahimsa Porter Sumchai in particular for my mistake
                in making the incorrect statement at the January meeting that Dr. Shirazi reported
23

24              environmental injustice that the Bayview Community has experienced over many
                decades.
25

26
                John R. Balmes, MD
                Professor of Medicine, UCSF
27              Professor of Environmental Health Sciences, School of Public Health, UC Berkeley
                (See Exhibit 8 See John Balmes letter attached)
28
     17
          https://civilgrandjury.sfgov.org/2010_2011/Hunters_Point_Shipyard.pdf

                                     FIFTH AMENDED CLASS ACTION COMPLAINT - 43
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 48 of 101




 1
             134.    The UCSF committee that provided LENNAR
 2
     have subsequently changed their reports after admitting radioactive materials may be buried deep
 3
     in the soil of Parcel A-1. Dr. Balmes wrote:
 4

 5
             call that I had with her and Dr. Sumchai in August of last year. I did tell them that
 6           the committee agreed that the gamma scan conducted by the CDPH of Parcel
             A-1 could have missed alpha and beta emitting material buried deep in the soil
 7

 8
             That sa
 9           materials would be found buried deep in Parcel A-1 because of the extensive
10
             excavation of that parcel and the fact that much of the excavated soil was moved
             to Parcel A-2, which was also scanned by the CDPH. Gamma rays travel through
11           soil better than alpha and beta particles which are easily blocked. The CDPH
             gamma scan did detect the radium-containing deck marker at the periphery of
12
             Parcel A-1 but no other radioactive material. The comm
13           further testing of Parcel A-1 for alpha and beta emitting materials should be discussed
             with the current residents regarding the cost in disruption of deep soil testing versus
14                                                                   sence of such materials.
15
             Regarding Parcel G re-testing, one of the main issues about which Drs. Tascoe and
16           Sumchai were concerned on the call was the remediation standards that the Navy
             was proposing to use to clean-up Parcel G. The committee agrees with Drs. Tascoe
17           and Sumchai, as well as with Dr. Hirsch and the US EPA, that using outdated
             standards to set remediation goals is not acceptable. Please note that an
18

19           charge. That said, the committee report says quite clearly that we agreed with the US
             EPA that a final protectiveness determination regarding Parcel G should not be made
20           until all of the retesting data are available for review.
21
             (See Exhibit 8 attached Email thread with John Balmes)
22

23       2. Helicopter Fraud 6

24           135.    On August 19, 2012, DEFENDANT LENNAR and DEFENDANT FIVE POINT

25                                                                            knew that co-conspirator Amy

26   Brownell was willfully and intentionally misrepresenting the unlikelihood that a helicopter fly over

27   would find buried radioactive materials, and that she and LENNAR could use this predestined fact

28   6

     https://www.sfchronicle.com/bayarea/article/Extremely-Unlikely-That-They-Will-Find-15519861.php

                                 FIFTH AMENDED CLASS ACTION COMPLAINT - 44
                Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 49 of 101




 1   as a selling tool to mislead homebuyers into believing Parcel A was safe to purchase their new
 2   homes. Co-                                fraudulent representation on behalf of LENNAR is as follows:
 3
                                                                            wrote on Aug. 19,
 4              2012,                                                           the instruments
                and lab tests that Navy does on the surface at HPS (Hunters Point Shipyard) are
 5
                                         18

 6

 7              136.     DEFENDANT LENNAR and DEFENDANT FIVE POINT HOLDING, LLC
 8                                                                   that the helicopter operated by the U.S.
 9   Department of Energy was designed to fly 300 feet above the ground and quickly scan wide areas
10   for radiation during nuclear emergencies. It was meant to measure the extent of radiation leakage
11                                                                              was not built for the more subtle
12   work of spotting patches of poisoned soil or small, buried radioactive objects, and it was not
13   normally used for that purpose.
14              137.    DEFENDANT LENNAR and DEFENDANT FIVE POINT HOLDING, LLC
15                                                                  that in summer 2012 the U.S. government
16   announced it would fly the helicopter above some parts of the Bay Area as part of a research project
17   to study background radiation levels. DEFENDANT LENNAR and DEFENDANT FIVE POINT
18                                                                                       he flight, ordered by the
19   Department of Homeland Security, was not part of any environmental or cleanup project and that
20   as originally intended, the government did not intend to fly above Hunters Point and Treasure
21   Island.
22              138.    DEFENDANT LENNAR and DEFENDANT FIVE POINT HOLDING, LLC
23                                                 imes, as part of their plan and scheme to deceive Plaintiffs
24   and Bayview Residents, agreed that their co-conspirator, Amy Brownell would write:
25                             it will be another layer of evidence to add to all our other information that
26   prov                                                             Co-conspirator Amy Brownell of the San
27   Francisco Department of Public Health, spoke at a community meeting on August 15, 2018 about
28
     18
          https://www.sfchronicle.com/bayarea/article/Extremely-Unlikely-That-They-Will-Find-15519861.php

                                    FIFTH AMENDED CLASS ACTION COMPLAINT - 45
            Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 50 of 101




 1   the Hunters Point Naval Shipyard and pollution, assuring Plaintiffs and the Bayview Hunters Point
 2   Residents that their community was safe. Again, she fraudulently asserted that the results of the
 3   helicopter flyover by Homeland Security was affirmative verification that there was no radioactive
 4   material on Parcel A and within the Shipyard. She stated to the Bayview community that the
 5

 6                                                 Amy Brownell knowingly and falsely represented
 7   that the helicop          can detect very, very, very low levels, and they can tell you whether
 8                                                   are                               Co-conspirator
 9   Amy Brownell made such assertions due to her financial interest with LENNAR, and permitted
10   LENNAR to provide language that she then communicated to PLAINTIFFS and the Bayview
11   community that assured them that LENNAR was responsibly considering risks to their health when
12   undertaking their development projects in the Shipyard.
13          139.    One month later in September 2018, after co-conspirator Amy Brownell assured
14   Plaintiffs and Bayview Residents that the community was safe based on
15   lines of evidence, DEFENDANT LENNAR and DEFENDANT FIVE POINT HOLDING, LLC
16                                                  knew that on September 2018 Parcel A was still
17   contaminated                                 : the Navy has found glow-in-the-dark dials and
18   markers during several excavations. These devices were painted with radium, which is a
19   radioactive material that is no longer used. The Navy has excavated the two areas most likely to
20   have such devices; there may be more buried throughout the landfill. The radiation levels from
21   these devices are low and do not pose a risk to human health or the environment if they remain
22

23

24

25

26

27

28



                              FIFTH AMENDED CLASS ACTION COMPLAINT - 46
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 51 of 101




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11           Radioactive glow-in-the-dark dials found in Parcel A ten (10) inches below the
12
             ground surface.

13
             140.      After that finding and other earlier discoveries of contamination, the Navy decided
14
     that Treasure I
15
     be investigated. Since then, Navy contractors have found more than 700 radioactive objects in Site
16
     12, most in old landfills and some near occupied homes, parks and playgrounds. Most were
17
     contaminated with radium-226, an isotope linked to blood disorders and a wide range of cancers.
18
         3. Home Selling Fraud on Parcel A
19
             141.      DEFENDANT LENNAR and DEFENDANT FIVE POINT HOLDING, LLC
20
                                                      knew that Brownell is the Cit
21
     point person on the Shipyard, having worked on the project for 25 years. Officially, the cleanup is
22
     a federal project managed by the Navy and overseen by the U.S. Environmental Protection
23
     Agency, but San Francisco also has important oversight powers. The S.F. Health Department is
24
     responsible for monitoring the cleanup and for regulating construction activities related to
25
     development to ensure that companies like LENNAR are not exposing workers or the public to
26
     hazardous substances. Under                                               Brownell has the authority
27
     to take enforcement action and issue violations to LENNAR which she has rightfully executed in
28
     the past.

                                 FIFTH AMENDED CLASS ACTION COMPLAINT - 47
               Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 52 of 101




 1             142.   DEFENDANT LENNAR and DEFENDANT FIVE POINT HOLDING, LLC
 2                                                 solicited agreements with Co-Conspirator Brownell
 3   which caused her to turn from her official and designated responsibility of              protecting
 4   PLAINTIFFS, as San Francisco residents and tax payers, and instead affirmatively and
 5   intentionally support the interests of her Co-Conspirators, DEFENDANTS LEANNAR AND
 6   FIVE POINT. Upon the request and financial incentives of                                           ,
 7   Brownell has affirmatively aided LENNAR with its mega-developers $8 billion shipyard project
 8   by reassuring PLAINTIFFS, as justifiably nervous Bayview Hunters Point residents and potential
 9   home buyers that the community was safe
10   lying on one of the largest and hazardous Superfund fund sites in the United States.
11             143.
12   environmental law at Stanford and director of the U
13   Clinic. Sivas has advised local governments in the Bay Area on how to handle hazardous cleanups.
14                                                                  clients they should buy the homes,
15   her upbeat take on the shipyard carried extra weight because of her position
16                                                                                                  said,
17   calling                                                                                health of the
18                                      giving them assurances that maybe help them go through with
19

20             144.   At the direction, agreement, plan, and conspiracy of DEFENDANT LENNAR and
21   DEFENDANT FIVE POINT HOLDING, LLC, Co-conspirator Brownell had made the same
22   unsupported claim at a Board of Supervisors committee
23   Parcel A, Parcel G, Parcel E, name any
24                      the hearing, Brownell also speculated about the cause of high rates of asthma
25   and heart disease in the Bayview-Hunters Point neighborhood, which includes the Shipyard and
26   many industrial facilities. The community is one of the poorest in the city and suffers from air
27   pollution, according to health department studies. But Brownell said that health issues there might
28



                               FIFTH AMENDED CLASS ACTION COMPLAINT - 48
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 53 of 101




 1          145.    DEFENDANTS LENNAR CORPORATION and FIVE POINT HOLDINGS, LLC
 2   actively concealed from PLAINTIFFS that these DEFENDANTS had chosen to not comply with
 3   the requirements of Proposition 65, by providing proper warning of the release of chemicals and
 4   toxic materials that cause cancer and have deleterious impact on reproductive health. PLAINTIFFS
 5   justifiably relied on to their detriment on DEFENDANTS LENNAR CORPORATION and FIVE
 6   POINT HOLDINGS, LLC actively concealment by compliancy, and not demanding enforcement
 7   of Proposition by the Attorney General or the District Attorney. Had the PLAINTIFFS know of
 8   DEFENDANTS LENNAR CORPORATION and FIVE POINT HOLDINGS, LLC actively
 9   concealment, PLAINTIFFS could have engaged in direct action to compel compliance, like
10   PLAINTIFFS are demanding in this action, by DEFENDANTS LENNAR CORPORATION and
11   FIVE POINT HOLDINGS, LLC with the mandates of Proposition 65.
12

13          146.    On about April 10, 2017, FIVE POINT HOLDINGS LLC, the megadeveloper

14   spin-off of LENNAR, filed to go public. The Aliso Viejo-based developer is building the second

15   phase of the San Francisco Shipyard and Candlestick Point, totaling 12,000 homes. As one of the

16   country's largest homebuilders, LENNAR formed FIVE POINT in 2009 to manage its California

17   master-plan developments. LENNAR remains a major shareholder in the company. At the end of

18   2016, LENNAR owned shares representing about 45 percent of FIVE POINTS outstanding voting

19   interests according to SEC filing data.

20          147.    DEFENDANT LENNAR and DEFENDANT FIVE POINT HOLDING LLC

21   engaged in violations of law jointly and as one entity as LENNAR created and owned FIVE

22   POINTS HOLDINGS LLC and used FIVE POINTS HOLDINGS to develop the HPNS.

23          148.    DEFENDANT LENNAR and DEFENDANT FIVE POINT HOLDING LLC were

24   informed by DEFENDANTS TETRA TECH INC, AND DEFENDANT TETRA TECH EC INC

25   employee, Anthony Smith in or about 2014 that:

26                              -137
27
            The fraudulent sampling at Building 35 IA was not an isolated incident; in fact, it
            was just the first of many. For example, less than a year later, around July or August
28          of 2009, I was assigned to HP Supervisor Justin Hubbard's crew and tasked with
            performing surveys and sampling as part of a project remediating sewer lines along

                               FIFTH AMENDED CLASS ACTION COMPLAINT - 49
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 54 of 101




            Fisher Avenue and Spear Street. At the beginning of the project, Justin Hubbard
 1
            directed me to take a background sample from somewhere in a nearby adjoining
 2          area that did not have radioactive contamination in order to establish naturally
            occurring levels of radiation for the sewer line work. I chose to take a sample along
 3          the border of Parcel A - an area we were told had never been used for radiological
            purposes and was already transferred to the City of San Francisco for development
 4
            because it was believed to be free of any radioactive contamination above free
 5          release levels.
            The next morning or so, Justin Hubbard brought the soil sample out to our meeting
 6          spot and told me the sample tested "hot" for radiation at a level of two to three
 7
            picocuries of cesium. Other members of the project crew at the meeting point that
            morning included HPs Ray Roberson, Carey Bell, and Jeff Rolfe. Hubbard stated
 8          to all of us in regard to the soil sample from Parcel A - "get rid of it and not say a
                                                (See Exhibit 2, Declaration of Anthony Smith¶¶
 9          12-13)
10

11          149.    DEFENDANT LENNAR and DEFENDANT FIVE POINT HOLDING LLC are
12   jointly and severally liable for all the damages, harms and injuries these DEFENDANTS caused
13   to PLAINTIFFS as herein alleged because these DEFENDANTS were well aware and apprised
14   that their land, Parcel A contained radioactive levels that exceeded what was deemed safe despite
15   representing otherwise as they were informed by their employees, in or about 2014 that Parcel A
16   was "hot" for radiation at a level of two to three picocuries of Cesium.
17

18

19

20

21

22

23

24

25

26

27

28



                               FIFTH AMENDED CLASS ACTION COMPLAINT - 50
              Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 55 of 101




                                     VI. DAMAGES-FEAR OF CANCER
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16
             150.                                                                       m the South to work in
17
     private and government shipyards in the Bay Area. Here, in a photo taken around 1943, workers
18

19
     10,000 of them lived adjacent to the shipyard in Hunters Point. Many of their descendants still do,
20
     and they recall their relatives dying of diseases from exposure to the radioactivity and multiple
21
                                                                      19
     toxins that were and are ubiquitous at the Shipyward                  The BAYVIEW HUNTERS POINT
22
     RESIDENTS are still, as we speak, dying from exposure to radioactivity and a toxic stew of deadly
23
     poisons in the air they breathe, in the water they drink, and in the walls of the homes where they
24
     spend their lives. Children from the Bayview suffer from exceedingly high rates of asthma,
25
     mothers from the Bayview fall persistently sick with breast cancer, Bayview fathers struggle with
26
     unusually high incidences of cardiovascular diseases, while Bayview families overall suffer with
27
     19
       Showdown! Radiological data fraud at Hunters Point Shipyard 2018
28
     January 29, 2018 by Ahimsa Porter Sumchai, M.D, A former physician specialist with the San Francisco
     Department of Public Health and former attending physician for the Palo Alto VAH Environmental Registry.

                                  FIFTH AMENDED CLASS ACTION COMPLAINT - 51
              Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 56 of 101




 1   a myriad of illnesses caused predominantly by exposure to the toxic soup left by the United States
 2   when it relied upon the Shipyard as a place to experiment with the use of the most deadly and toxic
 3   substances found and created on the planet.
 4           151.     "[T]he cost of medical monitoring is a compensable item of where the proofs
 5   demonstrate, through reliable medical expert testimony, that the need for future monitoring is a
 6   reasonably certain consequence of a plaintiff's toxic exposure and that the recommended
 7   monitoring is reasonable"20 Potter v. Firestone Tire Rubber Co. (1993) 6 Cal.4th 965, at p. 1009).
 8           152.     Radioactive Components Identified as Contaminants of Concern on Hunters Point
 9   Ship Yard:21
10
               Bismuth 214
11
                                                                      Kidney damage
12             Cesium 137                                             Thyroid cancer;
                                                                      Increases risk of cancer;
13                                                                    Bone marrow failure; and
14
                                                                      Reproductive effects.

15
               Cobalt 60                                              Associated carcinogen in humans;
16
                                                                      Sterility
17

18             Plutonium 239
                                                                      Cancer of the lungs, liver, bone and bone
19
                                                                      marrow.
20

21
               Radium 226                                             Bone cancer
22             Strontium 90                                           Human carcinogen;
                                                                      Cancer of the bone, nose, lungs, skin
23
     20
       There is now sufficient mechanistic and epidemiological evidence to accept that exposure to external ionizing
24
     radiation at low doses < 100 mSv is a risk factor for dementia." Christopher Busby, A Risk Coefficient for
     Radiation-Induced Dementia, June 14, 2018, http://www.scirp.org/Journal/PaperInformation.aspx?PaperID=85279
25
     21
       As authored by Wilma Subra Chemist / Technical Adviser
26
     Mrs. Subra holds degrees in Microbiology/Chemistry from the University of Southwestern Louisiana. She received
                                               from the MacArthur Foundation for helping ordinary citizens
27
     understand, cope with and combat environmental issues in their communities and was one of three finalists in the
     Environmental Category of the 2004 Volvo for Life Award. Was selected in 2011 as on
28
     work with the BP Oil Spill and the communities affected by it.

                                   FIFTH AMENDED CLASS ACTION COMPLAINT - 52
                Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 57 of 101




                                                               Leukemia;
 1
                                                               Cancer due to damage to genetic material
 2                                                             in cells.

 3

 4
                          The radioactive components have extremely long half-lives and will
 5                     remain in the environment hundreds to thousands of years. Thus, if the
                       radioactive components are not addressed on the former Hunters Point Ship
 6
                       Yard, they have the potential to migrate off the former Ship Yard site in the
 7                     form of particulate emissions as well as potential contaminants in ground
                       water and serve as a source of Fear of Cancer to Bay View community
 8                     members and potential future occupants on the ship yard property.
                          In the areas where the radioactive components remain unaddressed on
 9
                       the shipyard property, other toxic chemicals are also known to be present.
10                     These toxic chemicals consist of volatile organic compounds, semi-volatile
                       organic compounds, polynuclear aromatic hydrocarbons, PCBs, pesticides,
11                     petroleum hydrocarbons and dioxins and furans. These toxic chemicals are
                       also known to cause a variety of cancers and serve as a source of Fear of
12
                       Cancer to Bay View community members and potential future occupants on
13                     the shipyard property.

14                     Applying the methodology of Probability of Causation, and based on my
                       discussions with Bay View Hunters Point Residents' in 2010 and in June
15
                       2018, including visiting the HPNS, and having read the guilty pleas of the
16                                                                                               th of
                       Buildings 253 and 211 at HPNS and substituted it for dirt taken from survey
17                                                            , plus review of the sworn declarations
                       of several whistleblowers confirming the supervisors criminal admissions,
18
                       it is my opinion to a reasonable reliable scientific probability that the risk
19                     of developing cancer in the BHPR has significantly increased by the
                       additional radiation releases                    admitted actions of leaving
20                     radioactive soil in the ground at the ship yard. Further, it is my opinion that
21
                                                                       actual risk of cancer or other
                       toxic related illnesses to the BHPR. These facts support my opinion of the
22                     reasonableness of Fear of Cancer to Bay View community members. 22
23
                153.   Bayview Hunters Point Residents have suffered economic and non-economic
24
     damages, including, but not limited to, the following:
25
                A. ECONOMIC
26
                       1. MEDICAL BILLS
27
                       2. MEDICAL MONITORING--NEXT FIVE (5) GENERATIONS
28
     22
          Id.

                                  FIFTH AMENDED CLASS ACTION COMPLAINT - 53
            Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 58 of 101




 1                    3. PROPERTY DAMAGE
 2                    4. COST OF URGENT SCREENING AND TESTING FOR RADIATION
 3                      RELATED ILLNESSES
 4                    5. DIMINUTION IN HOME VALUES DUE TO GROUND WATER
 5                      CONTAMINATION
 6                    6. LOST INCOME
 7          154.      On information and belief, the NAVY has sent out to BAYVIEW HUNTERS
 8   POINT RESIDENTS "Deed notification that soil below the groundwater table in remediated areas
 9

10          B. NON-ECONOMIC
11          155.      BAYVIEW HUNTERS POINT RESIDENT, Class PLAINTIFFS have suffered

12   and continued to suffer the following injuries, damages and harms: Fear, Anxiety, Loss Of

13   Enjoyment Of Life, Mental Distress, Emotional Distress, Pain, Humiliation, Discomfort,

14   Inconvenience, Suffering and the extreme Fear of contracting cancer caused by radiation exposure

15   and exposure to other toxic and chemical releases still in the soil at the Hunters Point Navy

16   Shipyard. The gripping fear Bayview Hunters Point residents are suffering began back in 2004,

17   when they protested TETRA TECH           gging and construction because they did not believe

18   TETRA TECH

19   fears were exacerbated and elevated by the metal, glossy signs TETRA TECH attached to the

20   properties, including the schools abutting the Shipyard. Defendant TETRA TECH             stated

21   the following:

22

23

24

25

26

27

28



                              FIFTH AMENDED CLASS ACTION COMPLAINT - 54
            Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 59 of 101




            156.   Biomonitoring Urine test have confirmed high levels of radionuclides in the bodies
 1

 2   of Bayview Hunters Point Residents. The following is some of the test recent results:

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                              FIFTH AMENDED CLASS ACTION COMPLAINT - 55
          Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 60 of 101




 1    A. Monica Miranda Arevalo
 2
       Monica Miranda Arevalo requested biomonitoring evaluation and urine toxicological
 3     screening out of concern for her personal welfare and safety. Her father is a long-time
       employee of UCSF LARC sited in Building 830 on Crisp Avenue. His urinary screening
 4     detected elements in concentrations above reference range documented to be present in
       shipyard soils.
 5
       Most notably uranium is detected in concentrations 17X greater than the reference range
 6     maximum of 0.026. The noted concentration level 0.457 ug/g creatinine is the first time
       HP Biomonitoring has detected uranium in radiochemical and toxic chemical hazard
 7     zones. Uranium excretion is mostly by urine and feel can be elevated if the body burden
       is high. Fatigue is a common symptom of uranium exposure. The uranyl ion bonds to
 8
       phosphates in bone displacing calcium and uranium bound to bicarbonate damages renal
 9     function. Obvious sources of exposure are nuclear waste sites. (Hunters Point Community
       Biomonitoring Program; Biomonitoring Report Analysis by Dr. Ahimsa Sumchai)
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   B. 74 Year Old Hunters Point Resident
27
       A 74-year-old female evaluated during an acute asthmatic episode has lived for over 30
28     years at Mabrey Court on Hunters Point hilltop adjacent to Innes, Galvez and India Basin


                            FIFTH AMENDED CLASS ACTION COMPLAINT - 56
        Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 61 of 101




     and less than half a mile west of the federal Superfund site at the Hunters Point Shipyard.
 1
     Patient reports her asthma is triggered by dust exposure.
 2   She presents with multiple radionuclides and chemicals of concern detected using Genova
     Diagnostics Comprehensive Urine Elements Profile test. The radionuclides Rubidium
 3   and Thallium are detected above the reference range. Indeed, Rubidium concentrations
     exceed the Tentative Maximum Permissible Level (TMPL) of 2,263 ug/ g creatinine and
 4
     are documented at 3,207 ug/g creatinine.
 5   Manganese is detected in concentrations exceeding TMPL at 2,30 ug/g creatinine. Nickel
     is detected in elevated concentrations at 3,61 ug/g creatinine. (The reference range is <
 6   3,88 ug/g creatinine). Zinc concentrations are elevated and are approaching TMPL at 680
 7
     ug/g creatinine. (Reference range 63-688). The patient is not taking potassium
     supplements yet presents with a potassium level in the TMPL zone of 5,705 ug/creatinine
 8   (759-4653 ug/g creatinine reference range) This finding raises the question of whether
     radioactive K+ that has been detected in hundreds of above background gamma-emitting
 9                                                                   (Hunters Point Community
10
     Biomonitoring Program; Biomonitoring Report Analysis by Dr. Ahimsa Sumchai)
     C. Carolyn Ann Nash-DOB: 11/30/43
11

12   The radionuclides Rubidium and Thallium are detected above reference range. Rubidium
     concentrations exceed Tentative Maximum Permissible levels. Manganese
13   concentrations exceed TMPL. Nickel is detected in elevated concentrations. Zinc
14
     concentrations are above the reference range and approaching TMPL. Potassium
     concentrations exceed TMPL and must be considered potentially toxic in a person not
15   taking potassium supplements. This finding is historically significant given the
     abundance of radioactive potassium 40 documented in soils at HPNS. The ubiquitous
16   presence of K40 in shipyard soils has been interpreted as naturally occurring. K40 is
17
     documented in the HRA as being a radionuclide of concern with a preliminary
     remediation goal assigned by the EPA for cleanup. It was used at HPNS in human
18   research on muscle mass by the NRDL, in fireworks and explosives and in photography.
     A recent gamma scan conducted by CADPH at HPNS detected approximately 250 above
19
     background gamma emitting anomalies on residential Parcel A1 and Parcel A2.
20

21   D. Christopher Carpenter

22   In 2005, Mr. Carpenter started working for Gordon Ball, a sub-contractor with Defendant
     Tetra Tech. In 2006, Mr. Carpenter began working at the Hunters Point Navy Shipyard
23
     and expressed extreme fear of developing cancer
24   would wear his work clothes home, where his wife would take care of the laundry. In
     2007, Chris suffered episodes of excessive itching and again expressed his fear that
25   working on this Tetra Tech project was exposing him to unsafe and unhealthy work
26
     environment. Mr. Carpenter also complained to his employer his fear of contracting

27   disregard to the three (3) neigh
     shipyard. Mr. Carpenter also complained that his working conditions were unsafe and not
28   in alignment with the training he had been given for his position.


                          FIFTH AMENDED CLASS ACTION COMPLAINT - 57
         Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 62 of 101




 1
     During the period of 2009 2012, after obs
 2   releasing of highly radioactive toxic dirt onto the schools, Mr. Carpenter went and advised the
     School Officials at adjacent University of Islam primary and secondary school of the danger
 3   of the radioactive saturated dust and other chemical releases blowing with the prevailing wind
     resolutely into the playgrounds where children were playing.
 4

 5   Whistleblower & Friend, Mr. Carpenter was the first to stand up and alert the Community to
     the toxic genocide being perpetrated against them. Mr. Carpenter was hailed a hero of the Bay
 6   View Hunters Point environmental justice movement.
 7
     Mr. Carpenter was fired by his employer for his courage to protect the community.
 8
                                                            he began Psoriasis Treatment at UCSF
 9   Medical Hospital. Shortly thereafter, Mr. Carpenter was diagnosed with cancer and was
10
     admitted to the hospital for testing and treatment at UCSF (Parnassus
     Campus). From 2014 2016 he battled cancer with radiation, chemo and stem cell transplant
11   until his untimely death on March 6, 2016 at age 52, after suffering a painful cancer from the
     toxic exposures.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                           FIFTH AMENDED CLASS ACTION COMPLAINT - 58
     Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 63 of 101




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                  FIFTH AMENDED CLASS ACTION COMPLAINT - 59
     Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 64 of 101




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                  FIFTH AMENDED CLASS ACTION COMPLAINT - 60
     Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 65 of 101




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                  FIFTH AMENDED CLASS ACTION COMPLAINT - 61
     Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 66 of 101




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                  FIFTH AMENDED CLASS ACTION COMPLAINT - 62
     Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 67 of 101




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                  FIFTH AMENDED CLASS ACTION COMPLAINT - 63
     Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 68 of 101




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                  FIFTH AMENDED CLASS ACTION COMPLAINT - 64
     Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 69 of 101




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                  FIFTH AMENDED CLASS ACTION COMPLAINT - 65
            Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 70 of 101




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22                             VII. CLASS ACTION ALLEGATIONS
23          157.   Mrs. Danielle Carpenter is now living in fear that she and her three (3) adult

24   children and three (3) grandchildren are at risk of contracting cancer caused by the radiation

25   contaminated clothing she laundered for her husband.

26          158.   REPRESENTATIVE PLAINTIFFS DANIELLE CARPENTER and CATHERINE

27   MUHAMMAD bring this lawsuit as a class action and on behalf of themselves and all others who

28   are similarly situated. The class is composed of all persons who are RESIDENTS OF BAYVIEW


                              FIFTH AMENDED CLASS ACTION COMPLAINT - 66
                Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 71 of 101




 1   HUNTERS POINT, consisting of individuals who have been living, working, attending school or
 2   had substantial contact with the community in the Hunters Point Zip Code 94124 from 2004 to
 3   present to date of Judgment in this matter.
 4              159.    The geographic parameter of the BAYVIEW HUNTERS POINT RESIDENTS is
 5   limited to the 2010 census tract populations as similarly situated. 23
 6              160.    The members of the class are so numerous, approximately 38,484 Residents, that
 7   joining them all individually would be impracticable. PLAINTIFFS do not know the exact number
 8   of the members of the class at this time, but the number and identity of the class members is easily
 9

10              161.    PLAINTIFFS have the same interest in this matter as all other members of the class.
11              162.    PLAIN               claims are typical of all the members of the class.
12              163.    A well-defined community of interest in the questions of law and fact involving all
13   members of the class exists.
14              164.    Common questions of law and fact predominate over questions that may affect only
15   individual class members.
16
                1.      Questions of law include:
17
                        a.
18
                             common law duties to avoid unfair and fraudulent business practices;
19
                        b.
20
                             duties to avoid false and misleading communications about the remediation of
21
                             radiation and toxins at the HPNS, which is causing harm, fear, mental and
22
                             emotional distress to all PLAINTIFFS;
23
                        c.
24
                             operation, management and supervision of the soil remediation and clean-up
25
                             operation of the HPNS;
26

27

28
     23
          See Exhibit 1, Census Tract Map

                                    FIFTH AMENDED CLASS ACTION COMPLAINT - 67
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 72 of 101




 1                  d.
 2                       management and supervision of the soil remediation and clean-up operation of
 3                       the HPNS.
 4          2.       Common questions of fact include:
 5                   a. Did DEFENDANTS breach their statutory and common law duties to avoid
 6                       unfair and fraudulent business practices?
 7                   b. Did DEFENDANTS breach their statutory and common law duties to avoid
 8                       false and misleading communications about the soil remediation and clean-
 9                       up operation of the HPNS?
10                   c. Did DEFENDANTS breach their duties with respect to the operations,
11                       management and supervision of the soil remediation and clean-up operation
12                       of the HPNS?
13                   d. What is the measure of restitution, including medical bills, costs for medical
14                       monitoring, and other costs DEFENDANTS owe to PLAINTIFFS and class
15                       members resulting from the breach of their duties with respect to operations,
16                       management and supervision of the soil remediation and clean-up operation
17                       of the HPNS?
18          165.                     claims are typical of all class member claims because all class
19                                                                                      failure to carry
20   proper and professional soil remediation and clean-up of radiation and toxic carcinogenic materials
21   as DEFENDANTS were contracted to do for the benefit of PLAINTIFFS. Instead,
22   DEFENDANTS engaged in unfair and fraudulent business practices, false and misleading
23   statements, breach of the duty of good faith and fair dealing, and bad faith breach of third-party
24   beneficiary contract.
25          166.
26   substantially identical for PLAINTIFFS and all the class members.
27

28



                               FIFTH AMENDED CLASS ACTION COMPLAINT - 68
              Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 73 of 101




 1            167.     DEFENDANTS have acted or failed to act on grounds generally applicable to all
 2   class members, making equitable relief        e.g., restitution to each class member   appropriate to the
 3   class as a whole.
 4            168.      The Court should certify the class because common questions of law and fact
 5   predominate over individual questions. Legal issues regarding duty and standard of care are
 6

 7

 8   by each member of the class may be determined with respect to the difference between the fair
 9   market value of the medical treatments, medical monitoring or other costs common to the class as
10   a whole. The financial detriment to all class members is directly caused by DEFENDANTS
11   promising       but not delivering   a remediated clean HPNS consistent with applicable federal and
12                                                                                                        best
13   practices to prevent release of radioactive and toxic carcinogenic materials into the air, homes,
14   property and persons of Class Members.
15            169.      A class action is superior to all other available procedures for the fair and efficient
16   adjudication of these claims. Even if any individual class member could afford individual
17   litigation, it would be unduly burdensome to the courts in which the separate lawsuits would
18   proceed. A single class action is preferable to separate, individual lawsuits because it provides the
19   benefits of unitary adjudication, economies of scale, and comprehensive adjudication by a single
20   court.
21            170.     PLAINTIFFS DANIELLE CARPENTER and CATHERINE MUHAMMAD are
22   educated, articulate professionals who will fairly and adequately protect the interests of the
23   members of the class. PLAINTIFFS do not have interests that are contrary to or in conflict with
24   those of the members of the class they seek to represent.                        undersigned counsel is
25   experienced and capable of managing a class action of this anticipated size and complexity and
26   will vigorously prosecute the class claims.
27            171.     The prosecution of separate, individual lawsuits by individual members of the class
28   would create a risk of inconsistent or contradictory findings of fact and law       which could impose


                                  FIFTH AMENDED CLASS ACTION COMPLAINT - 69
               Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 74 of 101




 1   incompatible standards of conduct for DEFENDANTS           and would lead to repetitious trials of the
 2   numerous common questions of fact and law. PLAINTIFFS know of no difficulty that will be
 3   encountered in the management of this litigation that would preclude its maintenance as a class
 4   action. As a result, a class action is superior to other available methods for the fair and efficient
 5   adjudication of these claims.
 6          172.     Class members may be identified and notified of developments in this class action
 7   through    DEFENDANTS                                  DEFENDANTS
 8   DEFENDANTS                       http://www.tetratech.com/, and through state or nationwide
 9   publications.
10          173.     PLAINTIFFS and class members have suffered financial losses and irreparable
11   harm as a result of DEFENDANTS                                                   , PLAINTIFFS and
12   members of the class will continue to suffer losses, thereby allowing DEFENDANTS
13   conduct to proceed without remedy and allowing DEFENDANTS to retain the proceeds of their
14   ill-gotten profits, contrary to California law and public policy.
15                    VIII. PRIVATE ATTORNEY GENERAL ALLEGATIONS

16          174.     PLAINTIFFS bring these claims as private attorneys general on behalf of the class

17   and the general public pursuant to Business & Professions Code §17204. PLAINTIFFS seek to

18   enjoin DEFENDANTS from engaging in the unfair and fraudulent business practices alleged, and

19   to require DEFENDANTS to make restitution of all monies wrongfully obtained through their

20   unfair and fraudulent business practices. A private attorney general/representative action is

21   necessary and appropriate because DEFENDANTS have engaged in the wrongful acts alleged as

22   a general business practice.

23                                    FIRST CAUSE OF ACTION
                                   NEGLIGENCE FEAR OF CANCER
24   (Against TETRA TECH EC, INC.; TETRA TECH, INC; DAN L. BATRACK, In his Individual
     and Official Capacity, CHAIRMAN, CHIEF EXECUTIVE OFFICER and PRESIDENT of
25
     TETRA TECH; STEVEN M. BURDICK, In his Individual and Official Capacity, EXECUTIVE
26   VICE PRESIDENT, CHIEF FINANCIAL OFFICER OF TETRA TECH; STEPHEN C. ROLFE,
     In his Individual and Official Capacity, MANAGING AGENT OF TETRA TECH EC INC.;
27   JUSTIN E. HUBBARD, In his Individual and Official Capacity, MANAGING AGENT OF
     TETRA TECH EC INC.; LENNAR CORPORATION; and FIVE POINT HOLDINGS, LLC.,
28
     and DOES 1-100 Inclusive)

                                FIFTH AMENDED CLASS ACTION COMPLAINT - 70
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 75 of 101




 1
             175.       PLAINTIFFS and class members hereby incorporate allegations contain in the
 2
     preceding paragraphs, as though fully set forth herein.
 3
             176.       DEFENDANTS, and each of them, are liable and responsible for engaging in
 4
     conduct, including acts of omission and commission, that resulted in digging and excavation of
 5
     the soil, releasing toxic substances and toxic materials, including radionuclides. According to the
 6
                                                                                                          24
 7
     the following are a few examples of contaminants present at HPNS (Exhibit 14):
 8

 9
                    Contaminant Name:               Contaminated Media:             Area of Site Found
10                                                                                   (Operable Unit)
              I. I. I -                          SOIL                             PARCEL B (02)
11
              TRICHLOROETHANE
12
              I,          I,       2         - SOIL                               PARCEL B (02)
13
              TRICHLOROETHANE
14
              1, 1-DICHLOROETHANE                SOIL                             PARCEL E-2
15
              I .2.4-                            SOIL                             PARCEL B (02)
16
              TRICHLOROBENZENE
17            I                          .2.4- SOIL                               PARCEL B (5)
18            TRICHLOROBENZENE
19            BENZENE                            SOIL                             PARCEL B
20            BENZENE                            SOIL                             PARCEL C
21            BENZENE                            SOIL                             PARCEL E
22            COBALT-60                          SOIL                             PARCEL D-1 (04)
23            COBALT-60                          SOIL                             PARCEL E (05)
24            COBALT-60                          SOIL                             PARCEL E-2 (Landfill)
                                                                                  (07)
25            PLUTONIUM-239                      SOIL                             PARCEL D-1 (04)
26            PLUTONIUM-239                      SOIL                             PARCEL E (05)
27
     24
       US EPA Hunters Point Navy Shipyard Contamination List:
28
     https://cumulis.epa.gov/supercpad/SiteProfiles/index.cfm?fuseaction=second.contams&id=0902722


                                 FIFTH AMENDED CLASS ACTION COMPLAINT - 71
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 76 of 101




             PLUTONIUM-239                   SOIL                            PARCEL G (09)
 1
             URANIUM-235                     SOIL                            PARCEL G (09)
 2
             URANIUM-235                     SOIL                            PARCEL D-1 (04)
 3
             URANIUM-235                     SOIL                            PARCEL E (05)
 4
             VOC                             SOIL GAS                        PARCEL E (05)
 5

 6
            177.    CALIFORNIA JURY INSTRUCTION: 1623 Provides: Negligence-Recovery of
 7
     Damages for Emotional Distress--No Physical Injury-Fear of Cancer, or radiation or toxic caused
 8
     illness, Malicious, Oppressive, or Fraudulent Conduct-Essential Factual Elements.
 9

10          178.    BAY VIEW HUNTERS POINT RESIDENTS claim that DEFENDANTS TETRA

11   TECH acted with malice or oppression, or fraudulent or intent in exposing to them to carcinogen
12
     and toxic substance, and that this conduct caused BAY VIEW HUNTERS POINT RESIDENTS
13
     to suffer serious emotional distress. The preponderance of the evidence proves each of the elements
14
     to establish this claim in favor of BAY VIEW HUNTERS POINT RESIDENTS who must prove
15

16   all the following five (5) Elements:

17
                    1.      That BAY VIEW HUNTERS POINT RESIDENTS were exposed to a
18
                    radiation related injury, a FEAR of cancer or radiation or toxins related illness as a
19
                    result of DEFENDANTS TETRA TECH'S negligent conduct;
20
                    2.      That TETRA TECH acted with malice/oppression/fraudulent intent because
21
                            A.      TETRA TECH intended to cause injury to BAY VIEW HUNTERS
22
                                    POINT RESIDENTS; OR
23
                            B.      TETRA TECH'S conduct was despicable and was carried out with
24
                                    a willful or conscious disregard of BAY VIEW HUNTERS POINT
25
                                                   rights or safety; OR
26
                            C.      TETRA TECH'S conduct was despicable and subjected BAY VIEW
27
                                    HUNTERS POINT RESIDENTS to cruel and unjust hardship in
28



                                 FIFTH AMENDED CLASS ACTION COMPLAINT - 72
            Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 77 of 101




 1                                 conscious   disregard   of   BAY     VIEW      HUNTERS        POINT
 2                                                rights; OR
 3                         D.      TETRA TECH Intentionally misrepresented or concealed a material
 4                                 fact known to TETRA TECH, intending to cause BAY VIEW
 5                                 HUNTERS POINT RESIDENTS harm;
 6                 3.      That BAY VIEW HUNTERS POINT RESIDENTS suffered serious
 7                 emotional distress from a fear that they will develop cancer, as a result of the
 8                 exposure;
 9                 4.      That reliable medical or scientific opinion confirms that BAY VIEW
10                 HUNTERS POINT RESIDENTS' risk of developing cancer was significantly
11                 increased by the exposure and has resulted in an actual risk that is significant; and
12                 5.      That TETRA TECH'S conduct was a substantial factor in causing BAY
13                 VIEW HUNTERS POINT RESIDENTS serious emotional distress.
14                 Emotional distress includes suffering, anguish, fright, horror, nervousness, grief,
15                 anxiety, worry, shock, humiliation, and shame. Serious emotional distress exists if
16                 an ordinary, reasonable person would be unable to cope with it. "Despicable
17                 conduct" is conduct that is so mean, vile, base, or contemptible that it would be
18                 looked down on and despised by reasonable people.
19
            179.   An estimated 20 schools are located within a one-mile radius of the Hunters Point
20
     shipyard and in 2006, children playing outdoors on a hillside adjacent to grading activities
21
     developed a range of cardiorespiratory symptoms and signs of exposure to dust containing asbestos
22
     and particulates in concentrations above that allowed by law. According to Your Neighborhood at
23
     a Glance prepared by Harder + company community (research for the San Francisco Department
24
     of Public Health, Health Care Services Master Plan Community Meeting held on March 22, 2012),
25
     65% of Bayview Hunters Point residents perceive their safety during the day to be very unsafe or
26
     unsafe compared with a citywide average of 26%.            Adding to the enormous burden of
27
     cardiopulmonary disease documented among residents of the 94124 zipcode, there is the
28
     cumulative psychological trauma introduced by chronic exposure to known toxins stemming from

                                FIFTH AMENDED CLASS ACTION COMPLAINT - 73
              Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 78 of 101




 1   their physical proximity to an exceptionally contaminated Federal Superfund site undergoing
 2   remediation.25
 3           180.
 4   that BAY VIEW HUNTERS POINT RESIDENTS' risk of developing cancer was significantly
 5   increased by the exposure and has resulted in an actual risk that is significant.
 6           181.     On March 27, 2021, an article entitled, Brain Cancer Biomonitoring in Bayview
 7   Hunters Point, published by Ahimsa Porter Sumchai, MD made the following findings regarding
 8   a brain cancer cluster, along with other increased risks of cancers in people in the Bayview Hunters
 9   Point Community:
10
             HP Biomonitoring has evidenced that a rare cancer of the glial cells of the human
11           brain called a brainstem glioma -proven to be induced by prolonged exposure to
             ionizing radiation and heavy metals -has been detected in Hunters Point residents
12           and workers.
13
             The environmental science, environmental justice and public health consequences
14           of detecting a cluster of rare brain cancers in a neighborhood located within a one-
             mile radius of three EPA designated federal Superfund sites are enormous!
15

16
             Disparities in cancer incidences in Bayview Hunters Point residents were first
             documented in 1995 when a cluster of breast cancers was discovered by Health
17           Department researchers. Between 1988 and 1992, 60 African American women
             were diagnosed with breast cancer - 41 percent were under the age of 50.
18

19           A 2019 review of breast cancer disparities analyzed in "Cancer Epidemiology,
20
             Biomarkers and Prevention" found that while African American women comprised
             only 7 .2 percent of breast cancer diagnoses in San Francisco from 2006 to 2015,
21           in Bayview Hunters Point Black women represent 25.5 percent of breast cancer
             diagnoses and had the worst five-year survival rate.
22

23           Gliomas arise as a result of genetic changes in glial cells. Several research studies
             document an increase in glioma incidence in people with prolonged exposure to
24           heavy metals-specifically, lead, nickel, chromium and cadmium. Brainstem
             gliomas are also linked to ionizing radiation exposure. 26
25

26
     25
        Ahimsa Porter Sumchai, M.D. A former physician specialist with the San Francisco Department of Public Health
27
     and former attending physician for the Palo Alto VAH Environmental Registry,
     26
        Brain Cancer Biomonitoring In Bayview Hunters Point:
28
     https://sfbayview.com/2021/03/brain-cancer-biomonitoring-in-bayview-hunters-point/


                                  FIFTH AMENDED CLASS ACTION COMPLAINT - 74
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 79 of 101




 1           182.     DEFENDANTS, and each of them, caused
 2   losses, fear and harm are the kind of harm that would be anticipated as a result of the risk created
 3   by exposure to a radiation release of the nature and kind that was released at HPNS.
 4           183.     DE
 5   to the PLAINTIFFS, including personal injury, pain, anxiety, mental and emotional distress,
 6   discomfort, fear, incontinence, suffering, property damage, loss of enjoyment of their property and
 7   life, the need for periodic examination and treatment, as well as economic losses including loss of
 8   earnings, stigma damages, the cost of obtaining potential cure, and other needless expenditures of
 9   time and money.
10           184.
11   fraud or malice within the meaning of California Civil Code § 3294, justifying an award of
12   exemplary damages sufficient to punish DEFENDANTS and to deter them from such misconduct
13   in the future.
14           WHEREFORE, PLAINTIFFS pray judgment as hereinafter set forth.
15
                                     SECOND CAUSE OF ACTION
16                 STRICT LIABILITY FOR ULTRAHAZARDOUS ACTIVITIES
     (Against TETRA TECH EC, INC.; TETRA TECH, INC; DAN L. BATRACK, In his Individual
17   and Official Capacity, CHAIRMAN, CHIEF EXECUTIVE OFFICER and PRESIDENT of
     TETRA TECH; STEVEN M. BURDICK, In his Individual and Official Capacity, EXECUTIVE
18
     VICE PRESIDENT,CHIEF FINANCIAL OFFICER OF TETRA TECH; STEPHEN C. ROLFE,
19   In his Individual and Official Capacity, MANAGING AGENT OF TETRA TECH EC INC.;
     JUSTIN E. HUBBARD, In his Individual and Official Capacity, MANAGING AGENT OF
20   TETRA TECH EC INC.; LENNAR CORPORATION; and FIVE POINT HOLDINGS, LLC.,
     and DOES 1-100 Inclusive,)
21
             185.     PLAINTIFFS and class members hereby incorporate allegations contained in the
22
     preceding paragraphs, as though fully set forth herein.
23
             186.     DEFENDANTS, and each of them, engaged in an ultra-hazardous activity that
24
     caused harm, damages, losses, injuries, including fear of contracting cancer, birth defects for their
25
     children, born and unborn, and economic and non-economic damages.
26
             187.     DEFENDANTS, and each of them, are responsible for that harm, injuries, damages,
27
     both economic and noneconomic because DEFENDANTS engaged in remediation of nuclear
28
     waste, radioactive materials, an ultra-hazardous activity at HPNS.

                                FIFTH AMENDED CLASS ACTION COMPLAINT - 75
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 80 of 101




 1           188.                   injuries, damages, losses, fear and harm are the kind of harm that
 2   would be anticipated as a result of the risk created by exposure to a radiation release as the nature
 3   and kind that was released at HPNS.
 4           189.     DEFENDANTS acts, conduct and behavior proximately caused harm and damage
 5   to the PLAINTIFFS, including personal injury, property damage, loss of enjoyment of their
 6   property and life, the need for periodic examination and treatment, as well as economic losses
 7   including loss of earnings, stigma damages, the cost of obtaining potential cure, and other needless
 8   expenditures of time and money. PLAINTIFFS will continue to incur losses and damage in the
 9   future. Based on                   repeated exposure to ionizing radiation, PLAINTIFFS have a
10   reasonable fear that said exposure more likely than not increases their risk of developing cancer in
11   the future.
12           190.
13   to the PLAINTIFFS, including personal injury, pain, anxiety, mental and emotional distress,
14   discomfort, fear, incontinence, suffering, property damage, loss of enjoyment of their property and
15   life, the need for periodic examination and treatment, as well as economic losses including loss of
16   earnings, stigma damages, the cost of obtaining potential cure, and other needless expenditures of
17   time and money.
18           191.
19   fraud or malice within the meaning of California Civil Code § 3294, justifying an award of
20   exemplary damages sufficient to punish DEFENDANTS and to deter them from such misconduct
21   in the future.
22           WHEREFORE, PLAINTIFFS pray judgment as hereinafter set forth.
23                                    THIRD CAUSE OF ACTION
                                   VIOLATION OF PROPOSITION 65
24   (Against TETRA TECH EC, INC.; TETRA TECH, INC; DAN L. BATRACK, In his Individual
25
     and Official Capacity, CHAIRMAN, CHIEF EXECUTIVE OFFICER and PRESIDENT of
     TETRA TECH; STEVEN M. BURDICK, In his Individual and Official Capacity, EXECUTIVE
26   VICE PRESIDENT, CHIEF FINANCIAL OFFICER OF TETRA TECH; STEPHEN C. ROLFE,
     In his Individual and Official Capacity, MANAGING AGENT OF TETRA TECH EC INC.;
27
     JUSTIN E. HUBBARD, In his Individual and Official Capacity, MANAGING AGENT OF
28   TETRA TECH EC INC.; LENNAR CORPORATION; and FIVE POINT HOLDINGS, LLC.,
     and DOES 1-100 Inclusive,)

                               FIFTH AMENDED CLASS ACTION COMPLAINT - 76
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 81 of 101




 1
            192.    PLAINTIFFS and class members hereby incorporate allegations contained in the
 2
     preceding paragraphs, as though fully set forth herein.
 3
            193.    Proposition 65 California Health and Safety Code sections 25249.5 - 25249.13
 4
                           on Contaminating Drinking Water With Chemicals Known to Cause Cancer
 5
     or Reproductive Toxicity. No person in the course of doing business shall knowingly discharge
 6
     or release a chemical known to the state to cause cancer or reproductive toxicity into water or onto
 7
     or into land where such chemical passes or probably will pass into any source of drinking water,
 8
     notwithstanding any other provision or authorization of law except as provided in Section 25249.9.
 9
            194.
10
     Chemicals Known to Cause Cancer Or Reproductive Toxicity. No person in the course of doing
11
     business shall knowingly and intentionally expose any individual to a chemical known to the state
12
     to cause cancer or reproductive toxicity without first giving clear and reasonable warning to such
13
                                                                     e Section 25249.5 or 25249.6 may
14
     be enjoined in any court of competent jurisdiction. (b) (1) Any person who has violated Section
15
     25249.5 or 25249.6 shall be liable for a civil penalty not to exceed two thousand five hundred
16
     dollars ($2,500) per day for each violation in addition to any other penalty established by law.
17
     That civil penalty may be assessed and recovered in a civil action brought in any court of
18
     competent jurisdiction.
19
            195.    Since 2006, DEFENDANT TETRA TECH, DEFENDANT TETRA TECH EC
20
     INC., and each of their managing agents herein above referenced, failed to comply with
21
     Proposition 65 by failing to notify BAYVIEW HUNTERS POINT RESIDENTS that they were
22
     releasing radioactive material and other toxins into the air, and by failing to give warning that
23
     DEFENDANTS were leaving in the ground, covering over, paving under, and covering up
24
     radioactive materials and other toxins in the soil in the grounds of HPNS.
25
            196.    DEFENDANT TETRA TECH, DEFENDANT TETRA TECH EC INC admitted
26
     in 2014 that their soil samples were mishandled but concealed that their practice and policy was
27

28



                               FIFTH AMENDED CLASS ACTION COMPLAINT - 77
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 82 of 101




 1   to submit fake, fraudulent soil samples, switching contaminated radiative soil with clean dirt to
 2   pass the regulatory inspections.
 3          197.    DEFENDANT LENNAR CORPORATION and DEFENDANT FIVE POINT
 4   HOLDINGS, LLC knew and were put on actual and constructive notice by whistleblowers
 5   employed by DEFENDANTS TETRA TECH and DEFENDANT TETRA TECH EC INC., that
 6   those whistleblower employees had falsified soil samples, leaving radioactive materials in the
 7   grounds at HPNS per the instructions of their supervisors, including DEFENDANT STEVEN C.
 8   ROLFE, Managing Agent of TETRA TECH EC INC., and JUSTIN E. HUBBARD, Managing
 9   Agent of TETRA TECH EC INC. DEFENDANT LENNAR CORPORATION and DEFENDANT
10   FIVE POINT HOLDINGS, LLC, armed with this knowledge of actual fraud by DEFENDANT
11   TETRA TECH and TETRA TECH EC INC., ignored these true facts and continued excavation
12   and digging into the soil which released toxins and radioactive materials embedded in the soil into
13   the air, water, and structures of Bayview Hunters Point community that were purposefully left
14   there by DEFENDANT TETRA TECH and TETRA TECH EC INC., and their Managing Agents
15   including DEFENDANT STEVEN C. ROLFE, Managing Agent of TETRA TECH EC INC, and
16   JUSTIN E. HUBBARD, Managing Agent of TETRA TECH EC INC. On account of such conduct,
17             have incurred injuries, damage, harms and fear of contracting cancer.
18          198.    On June 17, 2020 PLAINTIFFS learned that D                               LENNAR
19   CORPORATION and FIVE POINT HOLDINGS, LLC had commenced their development efforts
20   and were digging up of dirt in the Hunters Point Shipyard, in a location directly contiguous to a
21   chain-link fence dividing the Shipyard from a school and residences along Kiska Road.
22                                                                                             violated
23   Proposition 65 by willfully failing to provide the
24   Chemicals Known to Cause Cancer Or Reproductive Toxicity                                    proper
25   protocols to mitigate the releases of such chemicals.
26          199. On July 2, 2020, employees of one of the three (3) schools adjacent to the Shipyard
27   and separated only by a chain link fence, videotaped             s digging and excavation without
28   any proper containment or notice to the community in violation of Proposition 65. (See digging


                               FIFTH AMENDED CLASS ACTION COMPLAINT - 78
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 83 of 101




 1   video link depicting the violation of Proposition 65 by releasing toxic radiation and other toxic
 2   materials into the atmosphere of the Hunters Point Neighborhood, https://youtu.be/TivDZKqbYVo;
 3   https://youtu.be/r-2N43b9eMo)
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
            200.
19
     LLC violated Proposition 65 by willfully failing to provide the
20
     Exposure To Chemicals Known to Cause Cancer Or Reproductive Toxicity
21
     follow proper protocols to mitigate the releases of such chemicals.
22
            201.
23
     LLC violations of Proposition 65 by excavating and moving toxic earth without proper protocol is
24
     causing palpable fear of contracting cancer and other sicknesses and medical conditions caused by
25
     chemicals and toxic materials, including radioactive materials.
26
            202.    On July 3, 2020, pursuant to Proposition 65, Plaintiffs received confirmation on
27
     Proposition 65 Notice of Violation from Attorney General Javier Becerra (See Exhibit 9).
28



                               FIFTH AMENDED CLASS ACTION COMPLAINT - 79
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 84 of 101




 1          203.     On July 3, 2020, pursuant to Proposition 65, Plaintiffs served Proposition 65 Notice
 2   of Violation on each of the DEFENDANTS. (See Exhibit 10)
 3          204.     On October 6, 2020, pursuant to Proposition 65, Plaintiffs served Amended
 4   Proposition 65 Notice of Violation on Attorney General Javier Becerra with four (4) Expert
 5   Declarations regarding the health risk to Bayview Hunters Point Residents and Biomonitoring
 6   Testing, from Dr. Wilma Subra, MS, Chemist; Dr. Mark Alexander, Ph.D., MPH Epidemiologist;
 7   Dr. Ahimsa Porter Sumchai, MD; and Michael Boyd, Physicist, Engineer and Archaeologist. (See
 8   Exhibit 11)
 9          205.     On October 8, 2020, pursuant to Proposition 65, Plaintiffs served Amended
10   Proposition 65 Notice of Violation with four (4) Expert Declarations regarding the health risk to
11   Bayview Hunters Point Residents and Biomonitoring Testing, from Dr. Wilma Subra, MS
12   Chemist; Dr. Mark Alexander, Ph.D., MPH Epidemiologist; Dr. Ahimsa Porter Sumchai, MD; and
13   Michael Boyd, Physicist, Engineer and Archaeologist.           (See Exhibit 11) to each of the
14   DEFENDANTS (See Exhibit 12)
15          206.     On October 9, 2020, pursuant to Proposition 65, PLAINTIFFS received
16   confirmation of their Proposition 65 Notice of Violation from Attorney General Javier Becerra.
17   (Exhibit 13).
18          207.                       actions have caused and continued to cause harm, damages,
19   including mental and emotional distress, anxiety, physical and physic injuries, including fear of
20   radiation related injuries to BAYVIEW HUNTERS POINT RESIDENTS.
21          208.
22   to the PLAINTIFFS, including personal injury, pain, anxiety, mental and emotional distress,
23   discomfort, fear, incontinence, suffering, property damage, loss of enjoyment of their property and
24   life, the need for periodic examination and treatment, as well as economic losses including loss of
25   earnings, stigma damages, the cost of obtaining potential cure, and other needless expenditures of
26   time and money.
            209.                                        s deliberate, and undertaken with oppression,
27

28   fraud or malice within the meaning of California Civil Code § 3294, justifying an award of


                               FIFTH AMENDED CLASS ACTION COMPLAINT - 80
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 85 of 101




     exemplary damages sufficient to punish DEFENDANTS and to deter them from such misconduct
 1

 2   in the future.

 3           WHEREFORE, PLAINTIFFS pray judgment as hereinafter set forth.
 4
                                     FOURTH CAUSE OF ACTION
 5                                              FRAUD
     (Against TETRA TECH EC, INC.; TETRA TECH, INC; DAN L. BATRACK, In his Individual
 6   and Official Capacity, CHAIRMAN, CHIEF EXECUTIVE OFFICER and PRESIDENT of
     TETRA TECH; STEVEN M. BURDICK, In his Individual and Official Capacity, EXECUTIVE
 7
     VICE PRESIDENT,CHIEF FINANCIAL OFFICER OF TETRA TECH; STEPHEN C. ROLFE,
 8   In his Individual and Official Capacity, MANAGING AGENT OF TETRA TECH EC INC.;
     JUSTIN E. HUBBARD, In his Individual and Official Capacity, MANAGING AGENT OF
 9   TETRA TECH EC INC.; LENNAR CORPORATION; and FIVE POINT HOLDINGS, LLC.,
10
     and DOES 1-100 Inclusive)
             210.     PLAINTIFFS and class members hereby incorporate allegations contained in the
11
     preceding paragraphs, as though fully set forth herein.
12
             211.     DEFENDANTS represented that they were professionals and were skilled at
13
     performing radiation remediation and that they would remove and clean-up the radioactive
14
     materials from HPNS for the exchange of Billions of tax-payer dollars. DEFENDANTS lied.
15
     DEFENDANTS acted with full knowledge, plan and scheme to defraud the public, including the
16
     BAYVIEW HUNTERS POINT RESIDENTS, and did defraud the public and PLAINTIFFS as the
17
     evidence herein proves.
18
             212.     PLAINTIFFS
19
                                                                               reliance, BAYVIEW
20
     HUNTERS POINT RESIDENTS did not take any safety precautions such as demanding the
21
     replacement of DEFENDANTS with an honest, capable remediation company. PLAINTIFFS
22
                                                                                        ty measures
23
     and following the law, best practices and adhering to the standard of care of similar superfund
24
     toxic remediation companies.
25
             213.     DEFENDANTS LENNAR CORPORATION and FIVE POINT HOLDINGS, LLC
26
     actively concealed from PLAINTIFFS that these DEFENDANTS had chosen to not comply with
27
     the requirements of Proposition 65, by providing proper warning of the release of chemicals and
28



                               FIFTH AMENDED CLASS ACTION COMPLAINT - 81
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 86 of 101




 1   toxic materials that cause cancer and have deleterious impact on reproductive health. PLAINTIFFS
 2   justifiably relied on to their detriment on DEFENDANTS LENNAR CORPORATION and FIVE
 3   POINT HOLDINGS, LLC actively concealment by compliancy, and not demanding enforcement
 4   of Proposition by the Attorney General or the District Attorney. Had the PLAINTIFFS know of
 5   DEFENDANTS LENNAR CORPORATION and FIVE POINT HOLDINGS, LLC actively
 6   concealment, PLAINTIFFS could have engaged in direct action to compel compliance, like
 7   PLAINTIFFS are demanding in this action, by DEFENDANTS LENNAR CORPORATION and
 8   FIVE POINT HOLDINGS, LLC with the mandates of Proposition 65.
 9           214.
10   to the PLAINTIFFS, including personal injury, pain, anxiety, mental and emotional distress,
11   discomfort, fear, incontinence, suffering, property damage, loss of enjoyment of their property and
12   life, the need for periodic examination and treatment, as well as economic losses including loss of
13   earnings, stigma damages, the cost of obtaining potential cure, and other needless expenditures of
14   time and money.
15           215.                                 t was deliberate, and undertaken with oppression,
16   fraud or malice within the meaning of California Civil Code § 3294, justifying an award of
17   exemplary damages sufficient to punish DEFENDANTS and to deter them from such misconduct
18   in the future.
19           WHEREFORE, PLAINTIFFS pray judgment as hereinafter set forth.
                                      FIFTH CAUSE OF ACTION
20
                                        NEGLIGENCE PER SE
21                                    CRIMINAL CONVICTIONS
     (Against TETRA TECH EC, INC.; TETRA TECH, INC; DAN L. BATRACK, In his Individual
22   and Official Capacity, CHAIRMAN, CHIEF EXECUTIVE OFFICER and PRESIDENT of
     TETRA TECH; STEVEN M. BURDICK, In his Individual and Official Capacity, EXECUTIVE
23
     VICE PRESIDENT,CHIEF FINANCIAL OFFICER OF TETRA TECH; STEPHEN C. ROLFE,
24   In his Individual and Official Capacity, MANAGING AGENT OF TETRA TECH EC INC.;
     JUSTIN E. HUBBARD, In his Individual and Official Capacity, MANAGING AGENT OF
25   TETRA TECH EC INC.; and DOES 1-100 Inclusive)
26           216.     PLAINTIFFS and cass members hereby incorporate allegations contained in the
27   preceding paragraphs, as though fully set forth herein.
28



                               FIFTH AMENDED CLASS ACTION COMPLAINT - 82
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 87 of 101




 1           217.   DEFENDANTS breached a duty owed to PLAINTIFFS; a duty arising out of the
 2   contract with the Navy to remediate HPNS. DEFENDANTS were negligent per se since they
 3   violated federal criminal law and the statutory scheme mandated in Proposition 65 promulgated
 4   expressly for the protection of the class of people in which PLAINTIFFS are members.
 5           218.
 6   PLAINTIFFS
 7           219.
 8   to the PLAINTIFFS, including personal injury, pain, anxiety, mental and emotional distress,
 9   discomfort, fear, incontinence, suffering, property damage, loss of enjoyment of their property and
10   life, the need for periodic examination and treatment, as well as economic losses including loss of
11   earnings, stigma damages, the cost of obtaining potential cure, and other needless expenditures of
12   time and money.
13           220.                                              iberate, and undertaken with oppression,
14   fraud or malice within the meaning of California Civil Code § 3294, justifying an award of
15   exemplary damages sufficient to punish Defendants and to deter them from such misconduct in
16   the future.
17
             WHEREFORE, PLAINTIFFS pray judgment as hereinafter set forth.
18
                                      SIXTH CAUSE OF ACTION
19             BAD FAITH BREACH OF THIRD PARTY BENEFICARY CONTRACT
20
     (Against TETRA TECH EC, INC.; TETRA TECH, INC; DAN L. BATRACK, In his Individual
     and Official Capacity, CHAIRMAN, CHIEF EXECUTIVE OFFICER and PRESIDENT of
21   TETRA TECH; STEVEN M. BURDICK, In his Individual and Official Capacity, EXECUTIVE
     VICE PRESIDENT,CHIEF FINANCIAL OFFICER OF TETRA TECH; STEPHEN C. ROLFE,
22   In his Individual and Official Capacity, MANAGING AGENT OF TETRA TECH EC INC.;
23
     JUSTIN E. HUBBARD, In his Individual and Official Capacity, MANAGING AGENT OF
     TETRA TECH EC INC.; and DOES 1-100 Inclusive)
24
             221.   PLAINTIFFS and class members hereby incorporate allegations contained in the
25
     preceding paragraphs, as though fully set forth herein.
26
             222.   DEFENDANTS entered into a contract with the Navy to remediate the HPNS for
27
     the benefit of BAYVIEW HUNTERS POINT RESIDENTS and the San Francisco community.
28



                               FIFTH AMENDED CLASS ACTION COMPLAINT - 83
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 88 of 101




 1   PLAINTIFFS were named in the contract as the beneficiaries to whom the benefit would flow
 2   from the discharge of the terms and conditions of the contract.
 3           223.    DEFENDANTS committed fraud, failed to honor and perform their duties under
 4   the contract, and created a failure of consideration. DEFENDANTS are liable for all of
 5   PLAINTIFFS
 6   generations.
 7
             WHEREFORE, Plaintiffs pray judgment as hereinafter set forth.
 8
                                     SEVENTH CAUSE OF ACTION
 9                                        PUBLIC NUISANCE
10
     (Against TETRA TECH EC, INC.; TETRA TECH, INC; DAN L. BATRACK, In his Individual
     and Official Capacity, CHAIRMAN, CHIEF EXECUTIVE OFFICER and PRESIDENT of
11   TETRA TECH; STEVEN M. BURDICK, In his Individual and Official Capacity, EXECUTIVE
     VICE PRESIDENT,CHIEF FINANCIAL OFFICER OF TETRA TECH; STEPHEN C. ROLFE,
12   In his Individual and Official Capacity, MANAGING AGENT OF TETRA TECH EC INC.;
13
     JUSTIN E. HUBBARD, In his Individual and Official Capacity, MANAGING AGENT OF
     TETRA TECH EC INC.; LENNAR CORPORATION; and FIVE POINT HOLDINGS, LLC.,
14   and DOES 1-100 Inclusive)
15           224.    PLAINTIFFS and class members hereby incorporate allegations contained in the

16   preceding paragraphs, as though fully set forth herein.

17           225.

18   including, but not limited to, the illegal sale of controlled substances, or is indecent or offensive to

19   the senses, or an obstruction to the free use of property, so as to interfere with the comfortable

20   enjoyment of life or property, or unlawfully obstructs the free passage or use, in the customary

21   manner, of any navigable lake, or river, bay, stream, canal, or basin, or any public park, square,

22

23           226.

24   affects at the same time an entire community or neighborhood, or any considerable number of

25   persons, although the extent of the annoyance or damage inflicted upon individuals may be

26

27           227.

28   nuisance where it interferes with the comfortable enjoyment of property (46 C.J. § 50, p. 680), and


                                FIFTH AMENDED CLASS ACTION COMPLAINT - 84
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 89 of 101




 1   that the injured party need not seek an abatement of the nuisance but may sue for damages. McIvor
 2   v. Mercer-Fraser Co. (1946) 76 Cal.App.2d 247, 254 [172 P.2d 758]. The public nuisance doctrine
 3   is aimed at the protection and redress of community interests and, at least in theory, embodies a
 4   kind of collective ideal of civil life which the courts have vindicated by equitable remedies since
 5                                                      . Gallo v. Acuna (1997) 14 Cal.4th 1090, 1103
 6                                             Not every interference with collective social interests
 7   constitutes a public nuisance. To qualify . . . the interference must be both substantial and
 8

 9

10                                                                                      , nor on whether
11   he is in a position to abate the nuisance; the critical question is whether the defendant created or
12

13   [107 Cal.Rptr.3d 481].
14          228.    DEFENDANTS, and each of them, engaged in negligent, reckless, intentional, and
15   criminal conduct by deliberately and premeditatedly leaving and redistributing radioactive soil
16   throughout the HPNS, when fully aware that dust, debris, and radionuclides would blow with the
17   prevailing winds over the BAYVIEW HUNTERS POINT RESIDENTS which would verifiably
18   cause life threatening permanent injuries and death.
19          229.    BAYVIEW        HUNTERS        POINT     RESIDENTS        suffered   harm    because
20   DEFENDANTS created a nuisance. DEFENDANTS, by digging up and then leaving radioactive
21   materials and other toxins at the HPNS, as well as redistributing toxic soils throughout and beyond
22   the Shipyards perimeter created conditions that were harmful and injurious to health and life; were
23   offensive to the senses; were an obstruction to the free use of property so as to interfere with the
24   comfortable enjoyment of life and property; unlawfully obstructed the free passage or use, in the
25   customary manner; and created other dangerous conditions to                                       g
26   ground water, soil for vegetation, lawns, and the quality of the air that the BAYVIEW HUNTERS
27   POINT RESIDENTS were forced to take into their lungs.
28



                               FIFTH AMENDED CLASS ACTION COMPLAINT - 85
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 90 of 101




 1           230.    DEFENDANTS intentional, illegal and criminal conduct produced dangerous
 2   conditions that affected approximately forty thousand (40,000) people over the course of
 3   DEFENDANTS reprehensible conduct.
 4           231.    Ordinary people would be reasonably annoyed, disturbed and offended by
 5                               in admitting that they knowingly and intentionally left radioactive soil
 6   in close proximity of the densely populated residential community of Bayview Hunters Point.
 7

 8   there was no social utility to DEFENDANTS conduct. The serious deadly consequences of
 9   BAYVIEW HUNTERS POINT RESIDENTS being exposed to radioactive materials, outweigh
10   DEFENDANTS conduct. BAYVIEW HUNTERS POINT RESIDENTS did not consent to
11

12           232.    BAYVIEW HUNTERS POINT RESIDENTS suffered injuries, losses and harms,
13   including, but not limited to, cancer, asthma, respiratory failure, heart attack, stroke and fear of
14   contracting other life-long injuries as well as injuries to their offspring for the next five (5)
15   generations. The harm suffered by the BAYVIEW HUNTERS POINT RESIDENTS was different
16   than any potential harm to the general San Francisco communities.
17           233.    DEFENDANT           conduct was a substantial factor in causing BAYVIEW
18   HUNTERS POINT RESIDENTS injuries, losses and harms, including, but not limited to, cancer,
19   asthma, respiratory failure, heart attack, stroke and fear of contracting other life-long injuries as
20   well as injuries to their offspring for the next five (5) generations.
21           234.                                                                            and damage
22   to the PLAINTIFFS, including personal injury, pain, anxiety, mental and emotional distress,
23   discomfort, fear, incontinence, suffering, property damage, loss of enjoyment of their property and
24   life, the need for periodic examination and treatment, as well as economic losses including loss of
25   earnings, stigma damages, the cost of obtaining potential cure, and other needless expenditures of
26   time and money.
27           235.
28   fraud or malice within the meaning of California Civil Code § 3294, justifying an award of


                                FIFTH AMENDED CLASS ACTION COMPLAINT - 86
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 91 of 101




 1   exemplary damages sufficient to punish DEFENDANTS and to deter them from such misconduct
 2   in the future.
 3
             WHEREFORE, Plaintiffs pray judgment as hereinafter set forth.
 4
                                     EIGHTH CAUSE OF ACTION
 5                                       PRIVATE NUISANCE
 6
     (Against TETRA TECH EC, INC.; TETRA TECH, INC; DAN L. BATRACK, In his Individual
     and Official Capacity, CHAIRMAN, CHIEF EXECUTIVE OFFICER and PRESIDENT of
 7   TETRA TECH; STEVEN M. BURDICK, In his Individual and Official Capacity, EXECUTIVE
     VICE PRESIDENT,CHIEF FINANCIAL OFFICER OF TETRA TECH; STEPHEN C. ROLFE,
 8   In his Individual and Official Capacity, MANAGING AGENT OF TETRA TECH EC INC.;
 9
     JUSTIN E. HUBBARD, In his Individual and Official Capacity, MANAGING AGENT OF
     TETRA TECH EC INC.; LENNAR CORPORATION; and FIVE POINT HOLDINGS, LLC.,
10   and DOES 1-100 Inclusive)
11           236.     PLAINTIFFS and class members hereby incorporate allegations contained in the

12   preceding paragraphs, as though fully set forth herein.

13           237.     DEFENDANT TETRA TECH AND LENNAR interfered with BAYVIEW

14

15   POINT RESIDENTS owned, leased, occupied, and controlled their property; DEFENDANT

16   TETRA TECH, by acting or failing to act as hereinabove described, by leaving radioactive

17   materials and other toxins at the HPNS created conditions that were harmful and injurious to health

18   and life; were offensive to the senses; were an obstruction to the free use of property, so as to

19   interfere with the comfortable enjoyment of life and property; unlawfully obstructed the free

20   passage or use, in the customary manner; and created other dangerous conditions to

21   property by contaminating ground water, soil for vegetation, lawns, and the quality of the air that

22   the BAYVIEW HUNTERS POINT RESIDENTS were forced to breathe into their lungs.

23           238.     DEFENDANTS intentional, illegal and criminal conduct produced dangerous

24   conditions that affected approximately forty thousand (40,000) people at the same time. Ordinary

25   people would be reasonably annoyed, disturbed and offended by                                    in

26   admitting that they left radioactive soil in the densely populated residential community.

27

28   there was no social utility to DEFENDANTS conduct. The serious deadly consequences of


                               FIFTH AMENDED CLASS ACTION COMPLAINT - 87
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 92 of 101




 1   BAYVIEW HUNTERS POINT RESIDENTS being exposed to radioactive materials outweigh
 2   DEFENDANTS conduct. BAYVIEW HUNTERS POINT RESIDENTS did not consent to
 3

 4           239.     BAYVIEW HUNTERS POINT RESIDENTS suffered injuries, losses and harms,
 5   including, but not limited to, cancer, asthma, respiratory failure, heart attack, stroke and fear of
 6   contracting other life-long injuries as well as injuries to their offspring for the next five (5)
 7   generations. The harm suffered by the BAYVIEW HUNTERS POINT RESIDENTS was different
 8   than any potential harm to the general San Francisco communities.
 9           240.
10   BAYVIEW HUNTERS POINT RESIDENTS injuries, losses and harms, including, but not limited
11   to, cancer, asthma, respiratory failure, heart attack, stroke and fear of contracting other life-long
12   injuries as well as injuries to their offspring for the next five (5) generations.
13           241.                             onduct and behavior proximately caused harm and damage
14   to the PLAINTIFFS, including personal injury, pain, anxiety, mental and emotional distress,
15   discomfort, fear, incontinence, suffering, property damage, loss of enjoyment of their property and
16   life, the need for periodic examination and treatment, as well as economic losses including loss of
17   earnings, stigma damages, the cost of obtaining potential cure, and other needless expenditures of
18   time and money.
19           242.                                                                     ken with oppression,
20   fraud or malice within the meaning of California Civil Code § 3294, justifying an award of
21   exemplary damages sufficient to punish DEFENDANTS and to deter them from such misconduct
22   in the future.
23
             WHEREFORE, PLAINTIFFS pray judgment as hereinafter set forth.
24
                                      NINTH CAUSE OF ACTION
25                SURVIVAL ACTION by Representatives and Successor In Interest
26
     (Against TETRA TECH EC, INC.; TETRA TECH, INC; DAN L. BATRACK, In his Individual
     and Official Capacity, CHAIRMAN, CHIEF EXECUTIVE OFFICER and PRESIDENT of
27   TETRA TECH; STEVEN M. BURDICK, In his Individual and Official Capacity, EXECUTIVE
     VICE PRESIDENT, CHIEF FINANCIAL OFFICER OF TETRA TECH; STEPHEN C. ROLFE,
28   In his Individual and Official Capacity, MANAGING AGENT OF TETRA TECH EC INC.;


                                FIFTH AMENDED CLASS ACTION COMPLAINT - 88
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 93 of 101




     JUSTIN E. HUBBARD, In his Individual and Official Capacity, MANAGING AGENT OF
 1
     TETRA TECH EC INC.; LENNAR CORPORATION; and FIVE POINT HOLDINGS, LLC.,
 2   and DOES 1-100 Inclusive)

 3           243.     PLAINTIFFS and class members, and the Heirs. Successors in Interest and

 4   Representatives of the Deceased Plaintiffs, hereby incorporate allegations contained in the

 5   preceding paragraphs, as though fully set forth herein.

 6           244.     Pursuant to Code of Civil Procedure 377.30, PLAINTIFFS and class members, and

 7   the Heirs, Successors in Interest, and Representatives of the Deceased Plaintiffs assert claims for

 8   damages, injuries and harm suffered by their loved ones before their deaths.

 9           245.

10   of

11

12

13           246.     Defendants TETRA TECH DEFENDANTS, and each of them, were the actual and

14   proximate cause of foreseeable and preventable damages, injures and harm, including worry, fear,

15   mental and emotional distress, loss of enjoyment of life, misery, discomfort, and anguish to

16   deceased Plaintiffs before their untimely and premature deaths.

17           247.

18   fraud or malice within the meaning of California Civil Code § 3294, justifying an award of

19   exemplary damages sufficient to punish DEFENDANTS and to deter them from such misconduct

20   in the future.

21           WHEREFORE, PLAINTIFFS pray judgment as hereinafter set forth.
22
                                         TENTH CAUSE OF ACTION
23                                            WRONGFUL DEATH
     (Against TETRA TECH EC, INC.; TETRA TECH, INC; DAN L. BATRACK, In his Individual
24   and Official Capacity, CHAIRMAN, CHIEF EXECUTIVE OFFICER and PRESIDENT of
25
     TETRA TECH; STEVEN M. BURDICK, In his Individual and Official Capacity, EXECUTIVE
     VICE PRESIDENT,CHIEF FINANCIAL OFFICER OF TETRA TECH; STEPHEN C. ROLFE,
26   In his Individual and Official Capacity, MANAGING AGENT OF TETRA TECH EC INC.;
     JUSTIN E. HUBBARD, In his Individual and Official Capacity, MANAGING AGENT OF
27   TETRA TECH EC INC.; LENNAR CORPORATION; and FIVE POINT HOLDINGS, LLC.,
28
     and DOES 1-100 Inclusive)


                                FIFTH AMENDED CLASS ACTION COMPLAINT - 89
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 94 of 101




 1          248.    PLAINTIFFS and class members, and the Heirs. Successors in Interest and
 2          249.     Representatives of the Deceased Plaintiffs, hereby incorporate allegations
 3   contained in the preceding paragraphs, as though fully set forth herein.
 4          250.    PLAINTIFFS and class members, and the Heirs. Successors in Interest and
 5          251.     Representatives of the Deceased Plaintiffs bring claims for wrongful death,
 6   including lost financial support: the loss of gifts or benefit that the PLAINTIFFS and class member
 7   would have expected to receive from the deceased; funeral and burial expenses; and the reasonable
 8   value of household services that the decedent would have provided.
 9          252.    PLAINTIFFS and class members, and the Heirs. Successors in Interest and
10   Representatives of the Deceased Plaintiffs also bring Claims for noneconomic damages: The loss
11   of                 love, companionship, comfort, care, assistance, protection, affection, society,
12   moral support; the loss of the enjoyment of sexual relations; 3. The loss of           training and
13   guidance and solace.
14
            WHEREFORE, PLAINTIFFS pray judgment as hereinafter set forth.
15
                              ELEVENTH CAUSE OF ACTION
16                               NEGLIGENCE PER SE
17
              (Against LENNAR CORPORATION FIVE POINT HOLDINGS, LLC and Does 1 to
                                            50)
18

19          253.    PLAINTIFFS and class members hereby incorporate allegations contained in the

20   preceding paragraphs, as though fully set forth herein.

21          254.    Proposition 65 California Health and Safety Code sections 25249.5 - 25249.13

22   i                      on Contaminating Drinking Water With Chemicals Known to Cause Cancer

23   or Reproductive Toxicity. No person in the course of doing business shall knowingly discharge

24   or release a chemical known to the state to cause cancer or reproductive toxicity into water or onto

25   or into land where such chemical passes or probably will pass into any source of drinking water,

26   notwithstanding any other provision or authorization of law except as provided in Section 25249.9.

27          255.    Proposition 65 Section 25249.6

28   Chemicals Known to Cause Cancer Or Reproductive Toxicity. No person in the course of doing


                               FIFTH AMENDED CLASS ACTION COMPLAINT - 90
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 95 of 101




 1   business shall knowingly and intentionally expose any individual to a chemical known to the state
 2   to cause cancer or reproductive toxicity without first giving clear and reasonable warning to such
 3

 4   be enjoined in any court of competent jurisdiction. (b) (1) Any person who has violated Section
 5   25249.5 or 25249.6 shall be liable for a civil penalty not to exceed two thousand five hundred
 6   dollars ($2,500) per day for each violation in addition to any other penalty established by law.
 7   That civil penalty may be assessed and recovered in a civil action brought in any court of
 8   competent jurisdiction.
 9          256.    Since 2006, DEFENDANT TETRA TECH, DEFENDANT TETRA TECH EC
10   INC., and each of their managing agents herein above referenced, failed to comply with
11   Proposition 65 by failing to notify BAYVIEW HUNTERS POINT RESIDENTS that they were
12   releasing radioactive material and other toxins into the air, and by failing to give warning that
13   DEFENDANTS were leaving in the ground, covering over, paving under, and covering up
14   radioactive materials and other toxins in the soil in the grounds of HPNS.
15          257.    DEFENDANT TETRA TECH, DEFENDANT TETRA TECH EC INC admitted
16   in 2014 that their soil samples were mishandled but concealed that their practice and policy was
17   to submit fake, fraudulent soil samples, switching contaminated radiative soil with clean dirt to
18   pass the regulatory inspections.
19          258.    DEFENDANT LENNAR CORPORATION and DEFENDANT FIVE POINT
20   HOLDINGS, LLC knew and were put on actual and constructive notice by whistleblowers
21   employed by DEFENDANTS TETRA TECH and DEFENDANT TETRA TECH EC INC., that
22   those whistleblower employees had falsified soil samples, leaving radioactive materials in the
23   grounds at HPNS per the instructions of their supervisors, including DEFENDANT STEVEN C.
24   ROLFE, Managing Agent of TETRA TECH EC INC., and JUSTIN E. HUBBARD, Managing
25   Agent of TETRA TECH EC INC. DEFENDANT LENNAR CORPORATION and DEFENDANT
26   FIVE POINT HOLDINGS, LLC, armed with this knowledge of actual fraud by DEFENDANT
27   TETRA TECH and TETRA TECH EC INC., ignored these true facts and continued excavation
28   and digging into the soil which released toxins and radioactive materials embedded in the soil into


                               FIFTH AMENDED CLASS ACTION COMPLAINT - 91
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 96 of 101




 1   the air, water, and structures of Bayview Hunters Point community that were purposefully left
 2   there by DEFENDANT TETRA TECH and TETRA TECH EC INC., and their Managing Agents
 3   including DEFENDANT STEVEN C. ROLFE, Managing Agent of TETRA TECH EC INC, and
 4   JUSTIN E. HUBBARD, Managing Agent of TETRA TECH EC INC. On account of such conduct,
 5                                                               f contracting cancer.
 6          259.
 7   CORPORATION and FIVE POINT HOLDINGS, LLC had commenced their development efforts
 8   and were digging up of dirt in the Hunters Point Shipyard, in a location directly contiguous to a
 9   chain-link fence dividing the Shipyard from a school and residences along Kiska Road.
10          260. On July 2, 2020, employees of one of the three (3) schools adjacent to the Shipyard
11                                                                                  excavation without
12   any proper containment or notice to the community in violation of Proposition 65. (See digging
13   video link depicting the violation of Proposition 65 by releasing toxic radiation and other toxic
14   materials into the atmosphere of the Hunters Point Neighborhood, https://youtu.be/TivDZKqbYVo;
15   https://youtu.be/r-2N43b9eMo)
16          261.
17   LLC violated Proposition 65 by willfully failing to provide the
18   Exposure To Chemicals Known to Cause Cancer Or Reproductive Toxicity
19   follow proper protocols to mitigate the releases of such chemicals.
20          262.                         NNAR CORPORATION and FIVE POINT HOLDINGS,
21   LLC violations of Proposition 65 is a substantial factor, causing plaintiff damages, harms and
22   injuries, including brain cancer clusters. PLAINTIFFS have suffered and will continue to suffer
23   irreparable injury unless and until this Court enjoins DEFENDANTS from continuing their
24   wrongful conduct. When queried at a Hunters Point Community Meeting on April 27, 2018
25   whether they knew of someone in the area who was currently suffering from cancer, 70% of
26   residents responded they knew of someone while 93% responded they knew someone in the area
27

28   continued in the future.


                                FIFTH AMENDED CLASS ACTION COMPLAINT - 92
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 97 of 101




 1           263.
 2   LLC violations of Proposition 65 created negligence per se liability.
 3           WHEREFORE, PLAINTIFFS pray judgment against DEFENDANTS as follows:
 4                              TWELFTH CAUSE OF ACTION
                                 FOR INJUNCTIVE RELIEF
 5             (Against LENNAR CORPORATION, FIVE POINT HOLDINGS, LLC and Does 1 to
 6
                                              50)

 7
             264.    PLAINTIFFS and class members hereby incorporate allegations contained in the
 8
     preceding paragraphs, as though fully set forth herein.
 9
             265.    DEFENDANT LENNAR and DEFENDANT FIVE POINT HOLDING, LLC
10
                                                                                                     l A-and A1
11
     were safe as represented but still contained radioactive material as documented by the TETRA
12
                                                              2 regarding statement dirty) Moreover, as
13
     confirmed by the EPA, radiation and toxins, which exist in copious quantities on the 500-acre
14
     Shipyard do not lie anchored to their location of origin. Rather, such toxins totaling over 5507
15

16
     move, are released in the air, and migrate from one Parcel to the next. (See Exhibit 14 HPNS
17
     Contaminant list)
18
             266.    Such toxins are also transmitted and carried as dust and particulate matter on
19
     equipment transported by LENNAR when accessing their excavation, digging and construction
20
     sites throughout the Shipyard. These facts compel court intervention to grant a temporary
21
     restraining order for a short Moratorium of approximate four (4) to six months until this Court can
22
     appoint a team of experts, including Medial Doctors, Toxicologist, Epidemiologist and others to
23
     (1) ascertain the nature and extent of toxic materials in the parcels where LENNAR is digging and
24
     the parcels where LENNAR is transporting their equipment for excavation, digging and
25
     construction; (2) determine a safe protocol for the containment of the release any radioactive or
26

27

28   7
      US EPA Hunters Point Navy Shipyard Contamination List link:
     https://cumulis.epa.gov/supercpad/SiteProfiles/index.cfm?fuseaction=second.contams&id=0902722

                                 FIFTH AMENDED CLASS ACTION COMPLAINT - 93
             Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 98 of 101




 1   any toxic materials; and (3) mo
 2   excavation and construction activities.
 3          267.    PLAINTIFFS conferred upon DEFENDANTS an economic benefit, in the nature
 4

 5          268.    DEFENDANTS, and each of them, wrongfully and unlawfully misrepresented soil
 6   samples, failed to contain toxic dust, denied allegations, and endangered the local community.
 7          269.    PLAINTIFFS have repeatedly demanded that DEFENDANTS stop the
 8   development until thorough, complete, and verified test results prove that all the toxins and
 9   radioactive materials have been removed, but DEFENDANTS have ignored PLAINTIFFS
10   demands.
11          270.    PLAINTIFFS have suffered and will continue to suffer irreparable injury unless
12   and until this Court enjoins DEFENDANTS from continuing their wrongful conduct. When
13   queried at a Hunters Point Community Meeting on April 27, 2018 whether they knew of someone
14   in the area who was currently suffering from cancer, 70% of residents responded they knew of
15   someone while 93% responded they knew someone in the area who suffers from Asthma.
16

17          271.    PLAINTIFFS have no adequate remedy at law for the injuries suffered as an award
18   of monetary damages would not provide an adequate remedy because money damages cannot
19   replace the safety, health and lives lost from exposure to radiation and other toxins confirmed now
20   at the HPNS. An INJUNCTION is the only remedy available to PLAINTIFFS to protect
21   themselves, their children and families from the life-threatening toxic SUPERFUND HPNS.
22          272.    PLAINTIFFS have an extremely high likelihood of succeeding on the merits of
23   their action.
             WHEREFORE, PLAINTIFFS pray judgment against DEFENDANTS as follows:
24

25                                       PRAYER FOR RELIEF

26
            1.      For an order requiring DEFENDANT LENNAR and FIVE POINTS HOLDING,

27
                    LLC to show cause, if any they have, why they should not be enjoined as set forth

28
                    in this complaint, during the pendency of this action.


                               FIFTH AMENDED CLASS ACTION COMPLAINT - 94
     Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 99 of 101




 1   2.   For a preliminary injunction, enjoining DEFENDANTS LENNAR and FIVE
 2        POINTS HOLDING, LLC, and each of them, and their agents, servants, and
 3        employees, and all persons acting under, in concert with, mandating the following
 4        conduct:
 5        a.                                                                             of
 6               current toxicity and careful analysis of courses of action in order to present
 7               the least threat to residents in Hunters Point; and
 8        b.     Conduct an immediate Health and Safety assessment for residents,
 9               workers and students within Hunters Point in cooperation with the school
10               districts, relevant community organizations and city task forces like SF
11               Asthma Task Force.
12        c.     DEFENDANTS, and each of them, must be ordered to STOP ALL
13               DEVELOPMENT, CONSTRUCTION, BUILDING, DIGGING,
14               ERECTING, DISTURBING THE SOIL, DIRT, EARTH,
15               BUILDINGS, STRUCTURES, PIPES, AND ALL ACTIVITY AT
16               HPNS UNTIL INDEPENDENT VERIFIED REPORTS CAN BE
17               OBTAINED SHOWING COMPLETE AND TOTAL
18               REMEDIATION OF ALL TOXIC SUBSTANCES, INCLUDING
19               ALL RADIOACTIVE MATERIALS FROM HPNS. ;
20   3.   Monetary damages in the amount of $1 Billion dollars against DEFENDANTS
21        LENNAR CORPORATION and FIVE POINTS HOLDING, LLC, and each of
22        them as compensatory damages for pain, suffering, anxiety, fear of contracting
23        cancer and other medical conditions caused by toxic chemical and radioactive
24        materials, loss of enjoyment of live, damage to health, injury to spiritual wellbeing,
25        severe mental and emotional distress, humiliation, shame, inconvenience and other
26        items of non-economic and economic damages.
27   4.   For costs of suit incurred in this action; and
28   5.   For such other and further relief as the Court deems proper.


                     FIFTH AMENDED CLASS ACTION COMPLAINT - 95
           Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 100 of 101




 1          WHEREFORE, further PLAINTIFFS and members of the Class request that the Court
 2   enter an order or judgment against DEFENDANTS, and each of them as named in the as follows:
 3          6.     For an order certifying the Class, appointing PLAINTIFFS and their counsel to
 4                 represent the Class, and notice to the Class to be paid by DEFENDANTS.
 5          7.     For an injunction ordering DEFENDANTS LENNAR CORPORATION and FIVE
 6                 POINTS HOLDING, LLC, to cease and desist from seeking to engage in any
 7                 additional excavation, digging, earth moving and construction at HPNS until the
 8                 Court can appoint a team of experts, including toxicologists, medical physicians,
 9                 epidemiologist, and other experts to ascertain the nature and extent of toxic
10                 materials on the locations of the excavation and construction by DEFENDANTS
11                 LENNAR CORPORATION and FIVE POINTS HOLDING, LLC.; and for the
12                 team of experts to design a protocol for containment of all toxic and chemical
13                 materials, including radioactive materials; and for the team of experts to monitor
14                 the constructions by these DEFENDANTS until the completion of the construction,
15                 with reports to the Court.
16          8.     For an order requiring all DEFENDANTS to immediately pay for medical
17                 screenings for early detection of any radiation or toxic materials related medical
18                 conditions.
19          9.     For an order requiring all DEFENDANTS to pay for medical monitoring for the
20                 next five (5) generations of each PLAINTIFF.
21          10.    For a comprehensive remediation of HPNS, with three (3) independent
22                 confirmations from non-government entities and by companies selected with
23                                input and agreement.
24          11.    As against DEFENDANT TETRA TECH and TETRA TECH EC INC , and each
25                 of their agents, managers, and named DEFENDANTS managing agents and
26                 supervisors herein, for payment to                 class compensation damages as
27                 and for restorative justice in the amount of $27 Billion Dollars ($675,000 x 40,000
28                 Class Residents in the affected and impacted Bayview Hunters Point Zip Code


                              FIFTH AMENDED CLASS ACTION COMPLAINT - 96
           Case 3:19-cv-01417-JD Document 114 Filed 04/30/21 Page 101 of 101




 1                94124) for the past and future harm, damages PLAINTIFFS will suffer and for
 2                Punitive Damages to punish DEFENDANTS for the blatant, conscious, callous
 3                disregard of                                                 lives, born and unborn,
 4                for the next five (5) generations.
 5         12.    For                  court costs of the proceedings herein and pre-judgment and post
 6                judgment interest.
 7         13.                                                         , equity and law.
 8         14.    For any and all such other and further relief that this Court may deem just and
 9                proper.
10
     Dated: April 30, 2021
11                                               LAW OFFICES OF BONNER & BONNER

12
                                                 Charles A. Bonner
13                                               /s/Charles A. Bonner
                                                 Attorney for Plaintiffs
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                             FIFTH AMENDED CLASS ACTION COMPLAINT - 97
